((1)
The next item is a report (A5-0035/2004) by Mr Brie, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Afghanistan: challenges and prospects for the future [2003/2121(INI)].
. – Madam President, ladies and gentlemen, if you have ever visited Afghanistan or endeavoured to become more deeply informed about it, you will know how appalling and how extensive is the damage that has been done there – materially, culturally, socially and in human terms. Civil wars, the power struggles of local warlords, the Soviet war of occupation, the Taliban dictatorship, and the Northern Alliance’s bombardments too have killed and maimed millions, destroyed the economy of what was already an extremely poor country and left much of its society in ruins.
For centuries, Afghanistan was the plaything of foreign powers’ strategic interests. In my view, the present situation is above all the consequence of the wars sparked off by the Soviet invasion, and of the USA’s short-sighted policies, both of which gave the Taliban real military and political power in Afghanistan. The victims have always been Afghan women, children and men – in their millions.
This report, however, is not meant to be about our differences on the past – although we certainly have them – but about our common position that the international community must take responsibility for providing, on a massive scale, political, financial and economic support for the people of Afghanistan in shaping a peaceful, democratic and social future for themselves. This aid, and the financial support provided by the Commission in particular, must not be cut back; it must be stepped up to take account of the prevailing conditions. It would be irresponsible of the international community, in the shadow of the war in Iraq and of the tragic difficulties there, to backtrack on its commitment to Afghanistan and weaken its solidarity with its people. I believe that it is precisely because of the situation in Iraq and the unilateralist approach to it that Afghanistan must be one of the international community’s successes, on the basis of the UN Charter and with a pivotal role for the UN.
Significant and positive changes have been made since the Taliban were ousted. This has been principally to the credit of the political forces in Afghanistan itself. The constitution that has just been adopted is a particularly important indicator of progress, guaranteeing as it does fundamental democratic and human rights, doing justice to all ethnic groups and stressing equal treatment for women and men – the latter being immensely significant not only in view of the overthrown regime’s brutal oppression of women and girls, but also in view of the fact that the situation remains totally unsatisfactory today, with women and girls still at a massive disadvantage, excluded from participation in many aspects of social life and with dreadful violence against women a fact of day-to-day life, with thousands of incidents. The international community must, as we do in our report, demand universal human rights, with women’s rights included among them. Whilst not adopting an imperial approach to doing this, it must be consistent.
Despite these – and other – advances, the situation in Afghanistan is extremely volatile. The most pressing problems are the non-existent or minimal security in many regions, the potential for conflict inherent in the unbroken military might of warlords, governors and drug traffickers; the disarmament process has ground to a halt, it is proving difficult to demobilise soldiers from the private armies and reintegrate them into society, the Taliban are regrouping in some parts of the south and south-east of the country and there has been a dramatic increase in opium poppy cultivation and in drug trafficking. As these problems must not be allowed to prevent the forthcoming presidential elections being conducted successfully, I appeal to all Members of this House, and especially to those belonging to the Group of the European People’s Party (Christian Democrats) and European Democrats, not to support the amendments seeking to delete the description of these problems. Were we to do that, we would, I believe, be doing the people of Afghanistan no favours, nor would we be doing ourselves any if we want to keep Afghanistan as an international policy priority. Let me also remind you in this regard that, when we recently honoured the Secretary-General of the UN by awarding him and his organisation the Sakharov Prize, we did so in memory of the UN personnel killed in Iraq; the warning of a worsening security situation given as recently as 15 January by Lakhdar Brahimi, who was at the time the UN’s special envoy in Afghanistan and is now its special envoy in Iraq, must be taken seriously.
I would like to thank all my fellow members of the Committee, and all the groups. I believe that we had a common will to make clear how much Afghanistan is a priority. Many thanks also to the EU Commission, to its staff in Kabul and to Francesc Vendrell, its special representative there.
. Madam President, I would like to apologise to the honourable Member at the outset for missing the first minute of his speech. But I would like to say how much I agreed with the rest of it, particularly what he said about the continuing priority that we must give to Afghanistan. I also agree very strongly with what he said about the commitment, the dedication and the courage of some of those who are implementing our programmes in Afghanistan.
I very much welcome this opportunity to discuss Afghanistan in the week before I go there again and in the run-up to the most challenging goal set in the Bonn Agreement of 2001 – the free and fair election of a democratic government in Afghanistan. There was enormous optimism at Bonn about building a strong and democratic Afghanistan, and delivering a peace dividend to the whole population. Since then there have been huge strides forward, but there are still formidable challenges ahead of us.
Last year I suggested that Afghanistan was at a critical crossroads and that the international community should redouble its efforts to help President Karzai extend his authority across the country. It is increasingly clear that this also means stamping out opium poppy production. The 2003 UN opium poppy survey makes extremely disturbing reading: not only has production risen by 6% from the bumper levels seen in 2002, but cultivation has spread into new areas – it now affects almost 90% of provinces. This pernicious trade – valued at about EUR 2.5 billion – undermines the efforts to build a functioning plural democratic state and also fuels ongoing instability and conflict.
But before discussing how the international community is working with the Afghan Government to tackle this, I would like to highlight what Afghanistan has achieved in the last twelve months. Firstly, a new constitution – which recognises women as equal to men – has been agreed by the Constitutional Loya Jirga. Next, the process of disarmament, demobilisation and reintegration has started, and there have been some encouraging early results on the reduction of heavy arms in Kabul and the Panshir valley. There has also been a start to the election registration process, though we need to speed up the pace.
On the economic front, GDP growth raced ahead by 30% in 2002, with a figure of 20% expected in 2003. The new currency introduced in late 2002 has remained stable and the Afghan Government has succeeded in increasing the flow of tax revenues to Kabul.
The international community has also continued 'to do more' than we promised at Tokyo. Total European Union commitments in 2003 exceeded EUR 835 million, of which just over EUR 300 million came from the Commission. As in 2002, over 70% of the Commission’s support has been contracted in year, which is an impressive track record by any standards.
The Commission’s development programme has ensured that health services are delivered in six provinces, covering 20% of the population; travel times on the Kabul-Jalalabad road have already been cut by up to half, and work to fully reconstruct the road is now beginning. Key public sector workers – including doctors, teachers and the police – are back at work. The rural economy continues to grow, reflecting the provision of improved seed, animal vaccination and the widespread rehabilitation of irrigation structures. De-mining continues to enable people to return to their own homes. In addition, funding from ECHO of EUR 127 million has helped to support the return of 2.5 million refugees to Afghanistan since 2002.
However, Afghanistan’s future depends critically on security. The escalating violence in 2003 has, as the honourable Member said, claimed the lives of aid workers, ISAF troops and many Afghan citizens. It has left large parts of the south and south-east off limits for international staff. By the end of 2003, EUR 13 million of Commission projects in high-risk areas had been temporarily suspended. We must recognise that insecurity and burgeoning opium poppy production are two sides of the same coin. Without better security, reconstruction will certainly stall, and we will find ourselves struggling to hold open and credible elections. So I strongly welcome Member States' engagement in the Provincial Reconstruction Teams, as well as their continued support to ISAF. I strongly hope that NATO will be able to provide more troops.
I also welcome the role that France, Germany, Italy and the United Kingdom are playing in helping the Afghan Government to build an efficient army, police force, and judicial system, as well as to implement an effective anti-narcotics policy. Without stronger institutions and better law enforcement, we will get nowhere in the fight against drugs. This is exactly why the Commission committed an extra EUR 50 million to support the police in late 2003, and why we will continue to play our part in delivering security, including tackling opium production.
As I am sure the House is aware, in May 2003 the Afghan Government adopted a robust anti-narcotics policy embracing alternative livelihoods, institution building, effective law enforcement and demand reduction. The Commission has worked closely with the Afghan Government, the UK – the lead donor on anti-narcotics – and the UN to help develop and implement this strategy.
In particular, in 2003 the Commission committed EUR 9 million to promote alternative livelihoods in the Eastern region; EUR 3 million to reinforce border control along the Afghan-Iran border; and EUR 65.5 million to support the police in delivering effective law enforcement across Afghanistan. In addition, the wider EUR 100 million committed for rural development for 2003-2004 will help to provide long-term legitimate employment for those currently involved in poppy production. This underlines the huge importance we attach to curbing the drug economy. I have asked Commission services to report back on how this will be taken forward following the Drugs Conference a few days ago on 8 and 9 February. I hope to have substantive discussions on this when I return to Kabul with the Ministerial Troika next week.
Building a secure Afghanistan will not be achieved overnight. We all know that the road ahead is far from easy. But we cannot afford to let reconstruction fail in Afghanistan and it is critical that the international community underlines its strong and continued support for President Karzai at the upcoming International Conference.
I would like to finish by thanking this House for its unwavering commitment to Afghanistan, especially as regards the budget. I look forward to building on this over the coming year and to informing the House, in due course, of the conclusions I arrive at after my next visit to Afghanistan.
. – Madam President, as we all know, Afghanistan is a country with more problems than it has mountains and valleys. It is home to over 30 different ethnic groups, among them Pashtoons, Hasara and Tajiks, who co-exist in an equilibrium that has developed over history, but is very unstable. It is thus clear to us all that Afghanistan’s problems can be resolved only if proposed solutions and aid programmes are in harmony with Afghan culture and history. As the rapporteur said, the situation of women in Afghanistan is particularly tragic. The rate of maternal mortality is among the highest in the world; that is also the case for deaths of infants and children. According to official estimates the incidence of illiteracy among Afghan women stands at 90%. I believe that the position of women can be improved only if we involve the men. Women cannot be helped without persuading their husbands, fathers, brothers and their clan chiefs as well. If we want to help Afghan women, we have to respect their culture, and, in a country in which women have endured years of oppression, it is the men to whom it has to be explained that, if things are good for their wives and children, then they will be all right too and so society as a whole is better off.
As has been said, women and men must be accorded the same rights. It is also important that we should build schools for girls – and for boys too – so that there can be some changes in the way they think. Reference has been made to the Afghan constitution, which accords equal rights to women and men, and which prohibits discrimination of any kind. As it gets involved, the European Union should continue to respect all this and allow its aid measures to benefit the population as a whole. I wish to thank the rapporteur for his good cooperation on this issue and am behind both him and the Commission in their conviction that Afghanistan must continue to be a priority on our political agenda if the people who live there are to be helped.
– Madam President, I would first of all like to thank Mr Brie for his report, which has given us a fair picture of the situation in Afghanistan, one also very similar to that which we saw together on the ground when we visited last June, under the clear guidance of Mr Morillon.
Since 2001 and following the fall of the Taliban, Afghanistan, with the aid of the European Union and with international assistance, has had to face numerous challenges in order to ensure, on the one hand, its physical reconstruction and, on the other, its political reconstruction. I am clearly delighted with the adoption of a new Constitution for Afghanistan, on 4 January, by the Loya Jirga. This new Constitution marks a step forward on the road to democracy, as well as being a fundamental condition for the organisation of the future presidential and legislative elections.
In order for the reconstruction to become a reality, however, and for the political process to be a success, a secure environment is necessary, so that the governmental bodies, the agents of international assistance and civil society can combine their efforts to reconstruct the country's infrastructures and civil institutions. There will be no reconstruction without security. That is why we must support the establishment of future provincial reconstruction teams, PRTs, which should soon be deployed outside Kabul. These teams will have the task of ensuring security, but also helping in the reconstruction of the country.
Our support must extend to the process of disarmament, demobilisation and reintegration of former combatants into civilian life. Finally, we must support the Afghan Government in its fight against opium growing, with a view to helping it to find effective alternative solutions. We must be aware that opium production has increased by 6% since 2002, which means that the country is the world's biggest supplier with 77% of world production.
Furthermore, the European Union and the international community must continue to actively support the numerous NGOs which, despite the climate of insecurity, provide considerable assistance to the Afghan population. Within this humanitarian framework, we must encourage implementation of prevention centres and help centres for women, expectant mothers and children. In fact, even though we must take pleasure in the reference to equal treatment in the new Constitution, we all know that the situation of women is fragile and that respect for their fundamental rights will only be achieved with the help of the international community and as a result of intensive information and education campaigns.
Afghanistan needs financial aid and logistical support from the European Union now more than ever. The democratic process has begun, but it remains fragile. It is important that the Commission quickly mobilises the necessary resources to ensure effective financial aid. That is why I believe that the creation of the European agency for reconstruction in Afghanistan, similar to the one implemented in Kosovo, should receive our full support.
In summary, I would like to remind you that we owe a debt to Afghanistan. For many years we have been absent when that country needed us. It is now our responsibility to do everything to help Afghanistan finally live in peace.
– Madam President, Commissioner, ladies and gentlemen, unlike Iraq, the occupation of Afghanistan rests on a solid legal basis. The United Nations Security Council agreed to the military action aimed at eliminating the terrorist bases where the attacks against the United States in Kenya, in Yemen, in New York and in Washington had been promoted. Also unlike secular Iraq, the Afghanistan of the Taliban had taken the form of a retrograde clerical State in which one of the worst forms of repression consisted of reducing women to the status of nonentity.
Despite these clear differences, there are certain similarities between the economic and political reconstructions of Iraq and of Afghanistan. As in Iraq, in Afghanistan there is also increasing insecurity, which obliges civilian and military personnel, both indigenous and foreign, to dedicate much of their efforts to their own protection. Afghanistan and Iraq are both countries with a tribal structure where local bosses and ethnic and religious leaders only want to take the biggest slice of the national cake. In the past, national unity was only guaranteed by means of a dictatorship, and foreigners or occupying forces are not considered as allies unless they serve the interests of a certain clan chief. But as time passes, their presence is becoming more and more embarrassing, and at any time irritation may turn to hate, with a war of liberation just around the corner.
The Brie report on Afghanistan brings us face to face with this reality by reminding us of certain essential truths, including the need to speed up the pace of reform and reconstruction. It rightly criticises the ambiguities of the new Constitution adopted by the tribal grand council, particularly with regard to the restriction of freedom of expression and the situation of women. When in 2004 we still see the shadows of women imprisoned in their burkas wandering amongst the ruins and the misery, the advantages over the previous regime are not at all obvious. The challenge of nation building is far from being won. Nevertheless, like our rapporteur I believe that, for the moment, the United Nations, the European Union and NATO have no choice but to continue their efforts to apply great courage to constructing a democratic Afghanistan which respects the rights of men and women. It is essential to establish decentralised institutions and the withdrawal of foreign troops. It is then up to Afghanistan to take control of its own destiny.
Madam President, Commissioner, rapporteur, I would firstly like to congratulate the rapporteur on his magnificent report on Afghanistan, a country which was in the headlines in autumn 2001.
The Taliban regime was destroyed at that time, but that involved a genuine civil war and consequently exiles, displaced persons and a series of destructions of the country’s structures. What is the situation today? Afghanistan is a country that needs not just political and social reconstruction but also economic reconstruction.
I would like to mention the report which the European Union's special representative in Afghanistan, Francesc Vendrell, presented to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy around a year ago. He had the experience of having been a United Nations delegate to Afghanistan and he described to us the lack of security in the majority of the territory.
Today Afghanistan has an extremely serious problem with the drugs trade. The trade is estimated, as Commissioner Patten has said, to stand at USD 2.5 million per year, which is equivalent to approximately half of Afghanistan's gross domestic product. We hear about 70 000 to 80 000 hectares of cultivation by the bosses who control the territory, cultivation which is not restricted to raw production, since there are also ‘refining’ plants so that the drug can be exported directly.
According to the report of the United Nations Office on Drugs and Crime (UNODC), two-thirds of the world’s heroin is produced in Afghanistan. This naturally creates serious problems in the country and, in this regard, I hope the support of the European Union and the international community can continue with a view to eradicating consumption as well, which, as the Commissioner has said, is the other face of the existing insecurity.
– Madam President, Commissioner, ladies and gentlemen, I would first of all like to thank our rapporteur for the very complete nature of his report. It contains absolutely everything we may wish to find, and so it is a pleasure to read and support it.
I would like to take this opportunity to stress that we have made women the emblem of the oppression of the Afghan people. We have made women the emblem of the fight against the Taliban. Will we make women the emblem of the reconstruction of Afghanistan? That is not certain and therefore – as was said on comparing the situation in Afghanistan with that in Iraq just now – at times of war or liberation, in certain countries, the issue of women arises and becomes particularly acute. In this regard, the situation of Iraqi women is alarming. So why do we not focus on the issue of women today in Afghanistan?
Commissioner, the Committee on Women's Rights and Equal Opportunities has had an exchange of letters with you in relation to the attention paid to the issue of women within the framework of reconstruction and in relation to the proportion of aid earmarked by the European Union for this issue. We wanted 20%. I realise that this is enormous and that the figure is perhaps rather arbitrary. In fact, it appears that 2% is allocated to this chapter. Mainstreaming, above all in the field of health, certainly plays its role to the full, and so we are not going to talk about figures.
Having said that, what really amazes me, as well as the scant importance attached to the issue of women, is above all the absence of an education dossier in the Commission's work and in the budget lines proposed. Everybody knows that the issue of education, and in particular the education of girls, is essential within the context of women as an emblem of reconstruction. That was the first comment I wanted to make.
The second is that we are certainly very happy with the mention of the principle of equality between men and women in the Constitution. We ourselves are fighting, in this House, for this principle to be present in the European Constitution. It follows that this issue does not only arise over in Afghanistan, but here as well. We are very well aware, here, that a principle is not sufficient, that it needs to be applied. We are happy with what has just happened in Morocco in relation to women's rights, but we are waiting for it to be applied. The same is clearly true for Afghanistan as it is for us.
Madam President, the excellent report by Mr Brie needs little comment. In my opinion, it gives a good account of the problems with the new constitution. It makes it clear that there are good reasons for possibly delaying the elections by a few months, and emphasises once again the need to further improve the situation of women. The tragedy is, however, that, with this report in our hands and the Commission’s good intentions, we have sadly found ourselves in a position where we may well be full of good intentions and have excellent plans, but neither the European Parliament nor even the European Commission has any influence on the circumstances under which those plans have to be carried out, namely the lack of security. There is a growing number of reports from NGOs stating that twelve aid workers were killed last year, for example. A growing number of reports from NGOs reveal that there is a very large number of good projects that they are unable to carry out. The Commissioner, too, referred to EUR 30 million of projects that, sadly, cannot be carried out owing to the lack of security.
This week, we have once more seen the newspapers full of splendid plans for rapid reaction forces. That is great when it comes to preventing bloodshed in Africa, but it must not be at the expense of less sexy projects, so to speak, such as the difficult development work in Afghanistan. After all, the Member States of the European Union now have a good deal to say for themselves in the way of promises, magnificent things that should be done, but soldiers are not going there, they are going there far too little, and that is the key problem.
I believe that there are hardly any fellow Members from the Group of the European People’s Party (Christian Democrats) and European Democrats still here, but I should like to call them to account on a mistake they made in December, in my view. They convinced Parliament that we should cut the aid to Afghanistan – yes, you heard right – because drug trafficking is not being tackled. The fact that drug trafficking is not being tackled is a direct consequence of the omission on the part of EU Member States to send any troops to Afghanistan, which contributes to dependence on warlords for the maintenance of order by such troops as are there, and consequently makes those troops reluctant to tackle opium trafficking. We must avoid a situation where we fail to keep our promises again, where Afghanistan sinks into an opium economy, led by warlords, and – my greatest concern – where the hopes of many Afghans, particularly Afghan women, are dashed once again. We must not allow this to happen.
Madam President, Commissioner, very recently, a thought-provoking analysis of the political situation in Afghanistan appeared in the with the headline: ‘Afghanistan: The Gulf between Report and Reality’. In it, the author, a widely travelled veteran Afghanistan journalist, turns the common Western image of Kabul and its environs on its head. Ladies and gentlemen, Commissioner, you can be assured that the present report has prompted me to reflect on this a good deal. I should like to summarise the article for you, therefore, and add a question about our strategy in Afghanistan. I also hope to give the article to the Commissioner later on, and that he has time to peruse it.
This journalist, John Jennings, disproves the spectre of the Afghan countryside as an Oriental Wild West on the basis of his own observations. With a few localised exceptions, he sees a safe, peaceful society; in short, no local warlords constantly making life unbearable for each other and the population. On the contrary, he sees encouraging signs of reconstruction, and also the return of hundreds of thousands of Afghan refugees from neighbouring Pakistan and Iran. In the opinion of Jennings, that huge majority of ordinary Afghans living in areas not actively contested by Taliban remnants have it better today than at any time since 1978.
Interim President Karzai should have every interest in this. To look at the scenario Jennings describes, however, the reverse seems to be true: with the help of ISAF and NATO, the technocrats in Kabul are seeking the military and political removal of the anti-Taliban groups in the provinces. It is precisely that Pashtoon agenda that gives rise to the very real danger of a general revolt against a regime imposed from outside: an Afghan tradition.
In Jennings’s view, it would be much more beneficial to the future of Afghanistan as a nation state to construct carefully and gradually from the bottom up, and to achieve political consensus among the regional authorities, which do, after all, sanction a weak central authority. Interfering with this fragile process would give the Taliban and their anti-Western Pakistani patrons a second chance. This would mean an out-and-out defeat for the West in the fight against Islamic terrorism.
Paragraphs 12 and 13 of this report reveal that my colleague Mr Brie recognises the acute problem, this area of tension. Unfortunately, he does not enter into a more in-depth exploration of this fundamental problem regarding Afghanistan’s future as a nation: this issue is subordinated. We shall have to make do with that. What are the views of the Council and the Commission in this regard? I should like to bring this article to the attention of Commissioner Patten, particularly given his plans to set off for Kabul in the near future. I shall hand it to you later on. After all, no small matter is involved: a fair, sensible international strategy towards a breeding ground for international terrorist networks.
– Madam President, one reason why Afghanistan is a topic of crucial importance is the need to demonstrate that not only can terrorism with State links be defeated, but that peace can then be won too. Things are not looking too good in Afghanistan at the moment. It is rumoured that Taliban groups in the south are making mighty advances, one hears – as the Russian defence minister, Mr Ivanov, said in Munich last week – that the cultivation of drugs has increased nine times over since the war began, and we see how soldiers from Europe, who are supposed to be working for the country’s future security, are unable to take action against it. It appears that they were watching over the drug routes along which the drugs find their way to Europe and to our children. To my mind, this is a very problematic situation and is the reason why it is urgently necessary that we should make every effort to facilitate the establishment of the rule of law and of democracy under a strong and guaranteed central power that also takes account of ethnic differences and of diversity. There will be no peace in Afghanistan for as long as – as has been the case – the provision of aid and the division of power are one-sided, with the Pashtoons losing out. This, I believe, is something else that we have to stress.
The elections need to be properly prepared, so that it is clear who is entitled to vote and so that the elections may gain legitimacy, and the new constitution needs to be used in order for this balance of power to be achieved. The new constitution brings with it both opportunities and problems, for it makes Sharia law possible. While the courts still have judges as conservative as the present ones, nothing that comes out of them will be acceptable to us in terms of our view of what the rule of law means. This, I believe, is why we must, over the coming weeks and months, devote much attention and a great deal of effort to looking after this country.
– Madam President, Commissioner, ladies and gentlemen, on behalf of my group I would like to thank Mr Brie for the wonderful work he has done, providing us with a clear and accurate picture of the reconstruction work that Afghanistan has to undertake and the challenges it must face in the coming years.
Above all, though, I would like to thank him for the particular attention he has paid to respect for women’s rights, for the vigilance he has asked us to show because of the fragility of what has been gained. A great deal of progress has indeed been made, at least in the constitutional text: political power exercised by constitutional representatives, representation of women, equality between men and women written in black and white, respect for linguistic diversity considered as an asset and not as a threat and, finally, respect for the United Nations Charter and the Universal Declaration of Human Rights. Even if an Islamic state is declared, I believe it would be remarkable for that part of the world.
This challenge is, however, a shared one, faced by both the international community and the European Union. We must respect our own commitments to ensure this democratic transition and it is essential that we are clearly present in order to support all the processes to put in place the necessary structures for civil and economic reform in Afghanistan. In fact, the climate of insecurity must not destabilise the efforts made, and hence the unquestionable need for a multiannual framework programme which would allow both the structuring of the judicial system and the establishment of specific reconciliation regulations as well as an education system.
It also seems to me to be essential that the whole process of pacification should go hand-in-hand with the process of economic and social reconstruction. Having said that, we are wary of the slow pace of this reconstruction, since it could jeopardise the stability necessary for the development of the country. We have made many commitments, we must fulfil them quickly and, above all, understand that the least delay on our part risks being exploited by others to establish their hold on fragile structures, with the help of funds originating from drug trafficking.
We must also work on making the progress made in favour of the population visible so that the people do not sink into despair after 25 years of war. If we fail to meet this challenge, we could lose not only our credibility, but also an area of peace on which stability in the region depends.
Madam President, my congratulations to the rapporteur for a very fine report, which I know we will all support. I should also like to thank the Commissioner and his team for their fine work in the field.
I remind colleagues that in October 2001 the oppression of Afghan women was highlighted globally. The assumption was made that the removal of the Taliban regime would ease the women's plight. Today, two and a half years on, Amnesty claims that the international community and the Afghan administration have been unable to protect the rights of women. Rape and sexual violence by members of the occupying armed forces are still widespread. In the western province of Herat, Taliban-like decrees are still widespread and, as a result of this oppression, more women in Afghanistan are committing suicide now than they were under the Taliban regime. Human Rights Watch reports many sexual assaults against children.
Despite the rhetoric, the creation of the Women's Ministry, the Karzai Government pursues anti-women policies, and there is no legal protection, while older legal systems still in position prohibit them from getting help. Women's resistance to the regime still has to work underground. The Revolutionary Association of the Women of Afghanistan is forbidden to open an office and distribute its magazine. People caught reading its literature are still in physical danger.
Commissioner Patten said that Afghanistan had reached a crossroads. I believe, as do Amnesty, Human Rights Watch and the Revolutionary Association of the Women of Afghanistan, that the government has taken a wrong turn and that the position of women is worse than it was before.
Madam President, the situation today is the result of continual intervention of one form or another by the Americans and their allies over recent years, both to overturn the popular democratic regime in Afghanistan and impose their mercenary Taliban and to directly invade and occupy Afghanistan militarily on the pretext of fighting terrorism.
Unfortunately, in the proposed motion, all this is passed over in silence. Not a word is said about the criminal responsibility of the Americans and, in essence, support is given to the foreign-born Karzai government, the credentials of which, as we know, are non-existent. The report accepts these interventions and tries to propose solutions without disputing the present situation. It considers the transfer of the responsibility of the occupying forces to NATO to be positive and proposes new funding which will strengthen its position in the controlled areas, while there is no guarantee whatsoever for the management of these funds for the benefit of the Afghan people, especially women. It welcomes the new constitution approved by the Loya Jirga, while at the same time highlighting its negative aspects, which make it unacceptable. It nurtures futile hopes of democratic elections, while recognising that the conditions for them are not in place. At the same time, while finding that today the main source of income is from the cultivation of opium, the primary revenue from which goes to local warlords, it does not concern itself at all with its further movements in the world and the involvement of the CIA in it.
That is why, although we congratulate and thank the rapporteur, André Brie, on the huge effort he has made, we unfortunately cannot support his report, because it is clear from the foregoing that the report does not face the facts.
The Afghan people, victims of the new order, will be able to find their way if they resist the forces propelling it, either in the form of religious fanaticism or under the cloak of a poor copy of a western-type bourgeois democracy, the military interventions and the occupation. We must support them in this fight.
Madam President, Commissioner, ladies and gentlemen, firstly and most importantly, my thanks to the rapporteur for his excellent report, which gives a good overview of the many problems Afghanistan is still having to face. Allow me to examine the Commissioner’s communication in greater depth, however. Commissioner, you have overwhelmed us a little with figures, and I admit that they are impressive. However, I am wondering about the following. We have here a country which is in need of reconstruction, which must first and foremost reconstruct itself, and an economic basis is a prerequisite for this. As you emphasise, the fight against opium cultivation is a very important aspect, but, in all the various measures forming part of the strategy to combat that opium cultivation, I have not actually heard what alternatives the producers have. I have seen documentaries showing how the military descend upon farming communities and destroy everything for the sake of opium cultivation. I do understand the necessity of this, but how do we mean for it to stop if people do not have an alternative income? The same goes for the warlords. How are they ever to stop being warlords if they are constantly being supplied with money from the opium economy?
Finally, I had actually wanted to speak about women, but I cannot because my time is up. I should like to give one example, however: the construction of a women’s centre in Kabul on which work had only taken a few months. It was built, it was inundated with women looking for education and health care, it was a place where they could take off their burkas in peace. It is possible; why is it, then, that we are so slow to produce results with international resources?
Madam President, I wish to begin by congratulating Mr Brie on his excellent report.
I would now like to address Commissioner Patten: there are two issues that I would like him to raise. In November 2003, Mr Karzai's Government allowed the enforcement of a 1970 law banning married women from the classroom which, according to the Deputy Education Minister, led to the expulsion of about two to three thousand women. Could you raise the issue of this law enforcement? Article 3 of the Afghan Constitution states that: 'No law can be contrary to the beliefs and provisions of the sacred religion of Islam.' This language – designed to secure a relatively smooth approval of the new Afghan Constitution – may entail high costs for women in the future. The control of education by religious authorities is definitely a very alarming signal and an issue that should be raised.
Many reports confirm that in several regions of Afghanistan there is no security for women, and education for girls is under threat. 16 attacks have been documented on girls' schools since September 2002, ranging from rocket attacks to setting schools on fire or their forced closure by gunmen. Their effect is devastating. According to the UN Development Programme, the gross enrolment ratio at primary level has been most recently calculated as being 39% for boys, with a corresponding rate for girls of just 3%.
The UNICEF programme 'Back to School', launched in March 2002, gave rise to great expectations. More than three million children – one-third of them girls – flooded the classrooms in Afghanistan. However, in Kandahar, leaflets were distributed with the message 'Stop sending your women to offices and daughters to school. It spreads indecency and vulgarity. Stand ready for the consequences if you do not heed the advice.' Then, after five months, these violent attacks on girls' schools began.
We know the immense challenges that confront the Afghan Transitional Authority today. The European Union and the international community should strongly support economic, social and political reconstruction. However, it is imperative that security for women throughout the country is a priority for both donors and the Afghan Government. If we fail in that, the future will be very grim.
Madam President, sadly Afghanistan has been slightly forgotten about in the aftermath of the Iraq war. A lot of resources will be needed to rebuild the country, and the EU is a large donor; in my view this entitles us to lay down significant political conditions, including demanding progress in human rights, particularly women's rights to education and access to the workforce. I also regret the new Constitution, which gives primacy to Sharia law over international, UN, civil, and political treaty obligations: this may cause conflict over areas such as female lapidation.
I am concerned at the lack of security and the necessary concentration of ISA forces in Kabul to protect the government. There have been significant regroupings of Taliban and al-Qa'ida forces bent on murdering international aid workers in the provinces, which will set back progress. I do not believe President Musharraf is doing enough to rein in terrorist groups in Pakistan's tribal areas and north-west frontier provinces; this is ostensibly because Islamabad's writ does not run to these parts. More must be done if he is to have credibility in the fight against international terrorism.
I was delighted that the Bactrian gold treasures were recovered and I would like to see funds devoted to the reconstitution of the National Museum in Kabul as a symbol of national pride under the patronage of the royal family, which is a benign uniting force in the land.
Lastly, on the subject of the opium crop, my amendment has suggested consideration being given to buying and burning or using it for medical purposes as a painkiller, as a cheaper alternative to drug enforcement measures by the international organisations dedicated to fighting the drug trade and business. It would save the international community a lot of money to burn it and pay the farmers, instead of spending many billions of dollars fighting the drug trafficking trade.
Madam President, the situation in Afghanistan is of great interest to this House. This important report, in the context of the development of democracy in Afghanistan, is highly topical. As the report emphasises, the situation since the end of the Taliban regime has improved, but additional efforts need to be made. For example, as many have said this morning, the situation of women must be highlighted. Literacy is still unbelievably low, with only a 10% to 15% literacy rate among women. Only one-third of school children are girls. They are often held back from returning to school. And even if some of these women go to school they face violence just for attending. These trends are strongest outside Kabul, in the south and east of the country, where the situation of women is not so well known but is much worse than in the political centre.
The Constitution, drawn up in January, specifically recognises the equality between men and women. 25% of the seats in the House of the People are reserved for women, yet it remains uncertain that this provision, along with others establishing rights for women, will help to implement women's rights properly or help women get elected in the coming election.
Many Members have talked about the issue of drugs. We live in a world where a poppy grown in Afghanistan can end up being illegally sold as heroin in Scotland. The human suffering caused by the drugs problem and its links to crime in our communities concerns us all. That is why we should support the Afghan National Drug Control Strategy, which sets the target of complete elimination of poppy growing by 2013. I am pleased that the UK Government plans to deploy an enhanced drugs team to Kabul and Kandahar by the end of the year and has made GBP 70 million available, over three years, for law enforcement, capacity-building, alternative livelihoods for those who are involved in poppy cultivation, and demand-reduction initiatives.
We must ensure that capacity for effective public administration continues to improve at central and provincial levels.
Madam President, the ISAF troops and many other aid organisations are doing a lot of good in Afghanistan. Their work is, however, being sabotaged by the presence of the American forces.
Last year, I had the opportunity, together with an EU delegation, to visit the US headquarters in Baghram. It was clear that the Americans have no plans whatsoever regarding women’s rights, democracy or the fight against drugs. By their own admission, what interests them is that each government in Afghanistan should acknowledge the US troops’ right to return, if they ever leave the country. That is quite revealing in terms of what is at issue here.
When we were in Baghram, there was something we did not get to see and about which an American journalist told us, namely the prison in Baghram, in comparison with which reports from Guantánamo Bay seem like accounts of a Sunday school picnic. She had learned that, at that time in any case, there were several hundred prisoners in the jail at Baghram, exposed to torture. They were not being hit, but they were forced to stand naked for hours, day in and day out, under constant questioning. Finally, two prisoners died, and the journalist got an honest American doctor to state clearly in the death certificate that the cause of death was murder. It nonetheless took several months before the New York Times dared to publish the relevant article.
That is how sensitive it is to acknowledge that in Afghanistan, just as in many other places, the American soldiers are gangsters who use every means available to defend American interests but who are completely indifferent to the local population. Let us remove the Americans and replace them with reasonable people from the ISAF and aid organisations. There are so many others who can make constructive efforts. The Americans are merely making a bad situation worse.
– Madam President, the report on Afghanistan is to be welcomed in so far as it demonstrates that land of the Hindu Kush, having become a focus of international attention in the aftermath of 11 September 2001, will not again be forgotten, and that the European Union is maintaining its financial and political commitment in order to help achieve stability.
The essential picture painted by the report is a very pessimistic one, which, in my view, takes too little account of the positive elements, one of which was, without a doubt, the Loya Jirga’s adoption of the constitution last December. The constitution is primarily intended to strengthen central government, without which this country, divided between ethnic groups and torn asunder by decades of warfare and Soviet occupation, has scarcely any chance of building itself into a nation or of normal development.
The next thing needed is democratic elections, which will, in this country, be a difficult process. Even though the preparatory work has got underway too late, the elections should be held as soon as possible, on the presupposition that they will reinforce the stabilisation process. I am aware that the Americans are insisting on the elections being held in June, but, if the situation is to be kept calm, and the conditions for a more or less democratic election created, it is not absolutely necessary to stick to this date. We said in August that it would be no disaster if they were to be held rather later. All the other measures intended to help pacify the country can be compared with the proverbial glass of water, which is either half full or half empty.
The security situation is as dire as it was before. The militant Taliban have apparently re-established themselves in the south-east, and the Americans are not excluding the possibility of using land troops in a spring offensive. Although the extension of the ISAF’s operations to the areas outside Kabul is to be welcomed, its mandate is so limited that German troops stationed in Kundus – the safest area, incidentally – are in fact simply onlookers while opium smuggling continues to be one of the country’s main sources of revenue, which, in its turn, has made Afghanistan the world’s largest producer of opium. The opium trade is in full swing, still helping to maintain the warlords and their armies, and that is one of the main problems.
Mr President, first, may I apologise to the House for missing much of this debate, but unfortunately I had to be present at the STOA Panel to vote to try and prevent the suppression of a scientific report at the behest of Europe's chocolate multinationals on inedibles in food. Doubly unfortunately, the vote was lost by 11 votes to 8.
On Afghanistan, firstly I congratulate Mr Brie on his report on a difficult subject in a difficult country. I was privileged to be part of the delegation from the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to Afghanistan in June 2003. It was clear that security is the paramount issue. Unfortunately, the glass increasingly seems to be half-empty, rather than half-full.
The occupying coalition troops and the United States sit out their days in their fixed and mobile fortresses, when on the streets they exhibit the same heavy-handed style currently displayed in Iraq. ISAF has a footprint centred on Kabul, limiting its operations to 2% of Afghanistan's land area. The rest of the country is effectively abandoned to feuding warlords who monopolise revenues and dispense arbitrary justice in their private prisons, making President Karzai at times little more than the United States-backed mayor of Kabul.
After the marines killed three Afghan national army soldiers in a friendly-fire exchange, ISAF stepped in to broker peace between the two groups, ostensibly on the same side. Yet for many in the Afghan national army, the ISAF and the United States troops are merely all flowers from the same garden.
Campaigns without resources to spread ISAF's presence outside Kabul are wishful and wistful thinking. No-one seems able or willing to find the money to increase the number of troops – some 40 000 would be needed for nationwide coverage.
In the south the main targets for the remnants of the Taliban are foreigners, but without reconstruction work, the temptation for the local population is to see the situation as no better, if not worse, than under the Taliban. Many people argue that large sections of the Taliban could be brought back into civic society, but to do that would be to shift the social centre of gravity back towards an Islamic conservatism that bodes ill for women's emancipation.
Human rights is important, particularly the situation of women. Formal rights may well be given but they are unlikely to play out in the villages. The best hope for the future may be universal education, which will not change current attitudes but rather those of the next generation.
The United States and the EU are pushing bottom lines that in practice are probably undeliverable. As the United Nations Special Representative said, if you are trying to introduce western-style democracy in Afghanistan, you are wasting your time.
Mr President, I wish to thank the rapporteur, Mr Brie for a very well written and important description of the position in Afghanistan and of what we should do to improve it.
I have four points I wish to make to Parliament and to Commissioner Patten. The first concerns drugs. While the international community works to prevent drug abuse, Afghanistan’s illegal opium production discourages individual governments in the surrounding area from contributing financially to the reconstruction of the country. According to an investigation by the UN body for drugs control and crime prevention, Afghanistan was responsible in 2003 for three quarters or 75% of the world’s total production of illegal opium. That is, to say the least, deeply worrying.
The second point concerns the position of women. The antidemocratic and Islamicist Taliban regime was guilty during its time in power of the most deliberate violation of women’s rights in modern times. The regime introduced a gender apartheid that totally denied women’s identity. The Taliban regime is now gone but, in very many respects, its view of women still prevails in Afghanistan. The country’s authorities, the international community and the EU must therefore make every possible effort to change this view.
The third point concerns freedom of religion. Afghanistan’s first constitution following the fall of the Taliban dictatorship is cause for concern, given certain wordings about the dominant role of Islamic law, about restrictions upon certain human rights and individual freedoms and about restrictions upon women’s rights.
The last point concerns the education system. We in the European Parliament want to see an open education system as an alternative to the madrasas or the Koran schools that operate as strongholds of Muslim extremism and of a culture of hatred in which Taliban militants are recruited.
Mr President, I would like to congratulate Mr Brie on an excellent report. I also had the honour of being on the delegation to Afghanistan. I know that some people have congratulated me on being a first in a number of things. Another first that I now count is the fact that I was sitting having tea with some of the biggest drug dealers and drug producers in the world.
I am particularly addressing my remarks to the honourable Member who, I know, is going to disappear into the sunset before too long, but maybe he can make a great contribution to European safety if in his few months remaining he takes on board some of the issues I was talking about. The total value of the poppy crop at the farm gate in Afghanistan is estimated at EUR 700 million. Its heroin street value is estimated at EUR 12.5 billion.
The amount of revenue spent by Member State police forces, customs services and anti-drug squads to control heroin imports and use alone adds up to EUR 4 billion per year. The number of arrests for drug offences throughout the EU is around 700 000 people per year. 60 000 people are imprisoned every year for drug offences, leading to annual custodial costs of EUR 1.5 billion.
We need an alternative development approach for Afghanistan which integrates EU drug policy into its development policy. We have to offer the rural population economically viable and steady means of earning an income. Therefore is it not far better to stop this trade at the point of growing, rather than the point of consumption or distribution? If we do this, we will save EUR 4 billion in policing costs alone, and EUR 1.5 billion in custodial costs.
I propose to the honourable Member that we manage this transition, from poppy growing to fruit growing, as we now do for Greek tobacco, which we buy and burn. A similar exercise could be done for the poppy crop in Afghanistan, and I would like the honourable Member to take this on board seriously.
The debate is closed.
The vote will take place at 12 noon.
The next item is the Commission Statement on reinvigorating EU actions on human rights and democratisation with Mediterranean partners.
. Mr President, I am extremely pleased to have this opportunity to express to Parliament why this communication is so important. We have designed a coherent strategy maximising the use of all our instruments to promote respect for democracy, the rule of law and human rights in a region that poses formidable challenges in this respect.
The communication proposes to use our essential elements clause much better through our political dialogue with partner countries. It explains how further to involve civil society. Crucially, it invites our Mediterranean partners to develop nationally owned human rights strategies. This is an innovation. It is not the only one. Countries which progress well will be rewarded with additional MEDA funds. This is in addition to the MEDA projects already under way to help reform the judiciary and promote good governance – currently funded to the tune of EUR 100 million.
It is easy simply to dismiss the chance of success of these projects. Yet, as we all know, the primary responsibility for the promotion and protection of human rights and the rule of law rests with governments. Any strategy that ignores this fact is doomed to failure. That is also why the Sana’a conference – which I know the honourable Member attended – was such a breakthrough, and one on which we must build. I am pleased that the Director-General of my own department, Mr Landaburu, was also able to attend that extremely important and significant conference.
No real progress will be achieved without a freely functioning, vibrant civil society. This is where the European Initiative for Democracy and Human Rights comes into play. EUR 25 million have been allocated to this region for the period 2002-2004. In addition, a substantial proportion of the extra EUR 17.5 million, which this House voted to the European Initiative at the end of last year, will be used to reinforce support to grass roots organisations working to defend human rights and democratisation in this part of the world.
The communication has already produced encouraging results, in Morocco and Jordan in particular. It was warmly welcomed by the Council. Key partners in civil society have also recognised its value. The full support of the European Parliament will be crucial to the success of this, which is, I repeat, a ground-breaking approach, in one of the most difficult regions of the world with respect to human rights and democracy.
Parliament's resolution also takes up aspects of the management of the European Initiative for Democracy and Human Rights and Parliament’s role in the shaping of the initiative.
In this context, I would like to recall that we have come a very long way since 1994. That was the budget year in which, for the first time, nine separate budget lines were linked up under one heading. Five years later in 1999, implementation of these budget lines was put on a firm legal basis with two regulations, one for developing countries and one for ‘other countries’ – Wider Europe, MEDA, the Balkans and others. These basic facts define the objectives of the European Initiative, shape its instruments, and set up the administrative procedures. The European Parliament was fully involved in the making of these regulations. I trust that Parliament will support the extension of the Initiative beyond 2004, in line with its current legislative framework.
The Commission has always kept Parliament fully informed of our thinking. Our communication of May 2001 on the European Union’s role in promoting human rights and democratisation in third countries, which proposed a more strategic approach for the Initiative, was welcomed and fully supported by the European Parliament. In the same vein, since 2002, the Commission has kept Parliament informed about the multi-annual programming of the Initiative, and its annual updates, and sought appropriate discussion with Parliament on our priorities.
Members are fully aware of the procedural constraints under which the Commission operates, which are contained in the human rights regulations, the financial regulation, comitology and so on. It is not in the Commission’s power to change these rules. But I am fully committed, and my services are ready, to continue the fruitful dialogue we have had so far on all issues concerning human rights and democratisation, including the strategy and objectives of our assistance to third countries. On this basis, I would call on Parliament to give full support to a speedy extension of the regulations before this Parliament is dissolved in order to have a stable framework in place for the next Parliament and Commission to build upon.
I would just make two additional comments. The work we are doing in the field of democratisation and human rights in the wider Middle East is crucial not only to the sustainable economic and political development of countries in that region, but also to the relationship between Europe and the Islamic world, particularly those parts of the Islamic world which are closer to our own geographical borders. This is an area in which we have been working in general terms for some time. I recently read the statements by a very distinguished American public official about what was required in order to develop a more stable, secure and plural region in the Middle East. I read those comments with interest and wished I had been able to say immediately to him that they are very good ideas – we call them the Barcelona Process and we have been working on them since the mid-1990s.
We have to recognise that this is not simply a bright idea for a Monday morning to be forgotten by the end of the week. This is a long-term process and we have to commit ourselves to it, I hope with more vigour and occasional tough-mindedness. We have to recognise that there must be linkages between financial support and behaviour on the ground. We also have to recognise that we are working with the grain of societies and with the grain of people's aspirations.
My second point is quite simply that a number of honourable Members in this Chamber speak with very considerable authority on this subject. I am thinking of the chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, of the honourable Member who was once speaking from this bench and also of my honourable friend who will, I hope, catch your eye later in the debate, Mr President. They have played a key role in developing the European Union's policies on democracy and human rights. It stands to reason that we should listen very carefully to their views on the institutional arrangements that we need to put in place and on how we can sharpen up our performance and ensure that what we do is better focused and more effective throughout the region. I just want to underline that, as far as I am concerned, speaking for the Commission, we are open-minded about the ideas that Members of Parliament will put to us and simply want to ensure that what we do is as effective as possible.
Two admirable reports by the UNDP have underlined the significance of this work and I, for one, want to ensure that we in Europe rise to the challenge of those reports and do not simply regard them as containing a few good ideas that can be brought out and dusted down from time to time.
– Mr President, Commissioner, ladies and gentlemen, my group welcomes the Commission’s statement. I believe that it is an important step, and can also provide an integrated approach to various policies. As the Commissioner has said, this is about the integration of the Barcelona process with the ‘Wider Europe’ strategy and the issues related to the funding of MEDA and other programmes. These, I believe, must also include human rights and democracy, for lasting peace can come into being only if the state, civil society, the political forces and parties guarantee, in the long term, deep roots for democracy and the rule of law, which always provides the greatest certainty of peaceful development.
This is of enormous significance for us, not only because of human rights, which should be guaranteed by other means, but also because stabilising regions like this on the basis of democracy and the rule of law is the best security policy we can pursue in our own interests; we should indeed ensure that stability prevails there in such a way that people have a future and do not fall prey to fundamentalism, as they would otherwise be justified in doing. This is what underlies many political problems in countries in the Middle East, making it more difficult to lead them towards a better future.
It is specifically in matters such as these, Commissioner, that I see it as important that non-governmental organisations should be brought on board, but please allow me to comment on what you have just said in your conclusion. It strikes me as important that – as was previously the case in Central and Eastern Europe – such democracy programmes should increasingly draw on the experience of the European Parliament and of its MEPs, not only by consulting them, but also by involving them in the decision-making process. Whilst I am not defending a breach of the separation of powers, the fact is that we, with our own experience gained from the daily business of building up democracy, parties andgrassroots democracy, have more knowledge than is to be found in an administrative body, in which people are trained to look at things from a completely different angle, and I do not believe that this is about simply coming up with theoretical concepts that cost a lot of money but produce no results. It is far more about setting up effective structures on the ground. Perhaps we should revert to this former practice; it would be an interesting area in which to experiment and see what progress this enables us to make.
May I make a final comment? In the past, I believe, both the Commission and Parliament paid insufficient attention to whether or not our resolutions on human rights and democracy were actually implemented. In this respect, monitoring and implementation were our weak points. We came up with some tremendous resolutions, and then that was that. The possibility of checking whether or not anything is done about them seems to me to be acquiring ever-greater importance; it, too, is tied in with the integrative process of which I spoke at the beginning. I believe that many agreements should be linked to the establishment of human rights, and that much funding should be linked to the development of democracy, in order thereby to establish checks and balances that make possible the practical application of democracy and human rights, on which stability depends, and saves them from being merely fine-sounding words.
Mr President, Commissioner Patten, it is important that the issue of human rights and democracy is once again brought to the centre of the debate on relations between the European Union and the Mediterranean countries. Almost ten years on from the Barcelona process we note that there is still a serious lack of democracy in these countries, which has also been pointed out in numerous United Nations Development Programme (UNDP) reports. Indeed, we must ask ourselves if the policy that we have implemented to date and, above all, the instruments put forward in this area, were adequate given the ambitious objectives of the Barcelona strategy.
Article 2 of the clause of the bilateral association agreements has turned out to be broadly insufficient. I am, however, asking a more complex question: are bilateral agreements adequate instruments for promoting the development of human rights? I believe that these agreements have helped to give international recognition to regimes that would otherwise have had no legitimacy. We need to be very careful about this, and I believe that the Commission communication poses this question.
I support the ten points; the Initiative for Democracy that the European Parliament wants is an interesting instrument because it is one of the few instruments which allows measures to be carried out independent of governments. Indeed, all the others fall within the intergovernmental sphere, even if you are right, Commissioner, when you state that we need to remember that part of this dialogue must also involve the ruling classes. Nevertheless, I would like this instrument to be more consistent with the rest of our policies, otherwise there is a risk that it will be a way to legitimise the other policies, which are essentially . This incentive is, therefore, excellent, it is good for countries prepared to go down this road and it is just as excellent regarding the Euro-Mediterranean Parliamentary Assembly, which could have interesting potential. It is extremely important for the Sana’a Conference, which has brought the issue to the attention of governments and civil society. I ask myself, however, if there should not be a permanent and unequivocal push for democracy from the European institutions, which is also based on new instruments. For example, Commissioner, why not try, with these countries, to have a multilateral convention on human rights, which is also based on institutions that are able to guarantee these rights? Compared to the current situation, this would give rise to a different dynamic.
Finally, I tabled an amendment to Article 11, because I think that farming out this policy to an external agency somewhat contradicts the debate that we have had up until now, since it should be the European institutions that have the power to implement this policy. Therefore, as regards financial procedures, should the Commission not have instruments that are adapted to implementing these objectives?
Mr President, democracy and human rights in Mediterranean countries are still in a wretched state, the main cause being that the authorities never relinquish power and do not even want to share it. Autocratic regimes can only maintain their hold on power by means of repression and by restricting freedom. The worst hit are the people who are badly governed and lag behind economically and socially. This forms a breeding ground for radicalism on the part of disaffected people that impacts on not only the region itself, but also the rest of the world. The European Union must do everything in its power to exert a positive influence on the situation, therefore. The partnerships provide a good framework for this; one, however, of which we have up to now made insufficient, and insufficiently binding, use. Financial aid alone, without political conditions, will only lead to a deterioration in the situation, and for that reason I welcome this spur to the reinvigoration of policy wholeheartedly.
The Commission communication, with its ten priorities, is truly excellent. Many of the proposed actions are in line with the specific suggestions I made in my report on human rights last year. The intentions and approach are good, but, of course, results are by no means guaranteed. We are ultimately aiming to induce the regimes to make fundamental changes in their behaviour that they would not have been inclined to make of their own accord. The new actions must not lead to bureaucratisation, but rather to specific objectives that are tested systematically. It is very important to give the situation a positive boost.
Can the Commissioner tell us how our partners have reacted up to now, apart from Morocco and Jordan, which he has already mentioned? Can he also explain how the EU’s approach relates to the policy of the United States with regard to the region? To what extent is there transatlantic coordination? The proposed spur to action comes not a moment too soon. Further deterioration in the region could have far-reaching consequences. Many regimes say that security is more important than democracy. This contradiction could hardly be more mistaken. It is precisely a lack of democracy that makes the situation hopeless and dangerous. Anyone striving for security and prosperity must first safeguard democracy and human rights. I should like to hear answers from the Commissioner to my questions.
– Mr President, Commissioner, what is making things so very complicated, I believe, is the fact that we can never be sure of anything. I heard you welcome the efforts of the Moroccan authorities. For my part, I have just read the very recent report of the IFRM which was presented yesterday and which demonstrates the extent to which 11 September has had devastating effects in these countries, taking the form of many arbitrary imprisonments all over the place, which clearly represent a genuine violation of respect for human rights. So while we welcome the very interesting and noteworthy progress made in relation to the family code, certain extremely worrying elements nevertheless remain. I say this to demonstrate that the very considerable efforts agreed by the Commission and by this Parliament – which you stress yourselves – to reinforce all the mechanisms for action and assessment concerning respect for human rights are determined not only by the international context, but also by the relations that the EU’s Member States individually maintain with these different countries.
How many programmes will we need in order to cancel out the disastrous effect of President Chirac’s visit to Tunisia, where he stated that there were no human rights problems, and, in the middle of a hunger strike by an eminent lawyer, that the main right is the right to eat? How many programmes will we need in order to remedy that?
We are well aware that, in the evaluation of the association agreements, the constraints of the on the part of the States are terrifying. We truly need to consolidate the Community efforts resulting from the support of the associations, of the NGOs, of civil society and, as we know, of the Members of this Parliament and the Commission. So there are actors who can perhaps overcome that handicap.
But I would like to ask you directly, Commissioner, about any responsibility you may have in this regard. In Tunisia, how can we explain that, while the Ben Ali government is in the process of holding back the funds allocated to the Tunisian Human Rights League, the Commission is initiating a clearly nonsensical programme aimed at providing support for media that do not exist, which are shackled, entirely in the hands of Ben Ali? Everybody knows that Ben Ali is going to use this not inconsiderable sum to fund his presidential propaganda. Do you realise that or do you not? How is such a thing possible? That is something I really wonder about, as it is precisely on us that such a decision depends.
Mr President, the European Union does indeed have every interest in creating an area of stability, security and democracy on the other side of the Mediterranean, and therefore any efforts it devotes towards this are by no means wasted. Much remains to be done, however. The situation in that region remains volatile. Indeed, aid must not be misused for further tolerating conditions or for keeping regimes in power that have been violating human rights for years. We, the European Union, must not perpetuate any taboos. Major obstacles to the achievement of our objectives include the further rise of Islam on the one hand, and the continuing immigration problem on the other. We must make it clear that further waves of immigration are in the interests of neither Maghreb countries nor Europe. Those countries certainly do not stand to gain from the brain drain or other such phenomena. Besides, further immigration hinders the integration of the immigrants already present in Europe. We must continue to make an issue of this. It is a matter of continuing our efforts to bring about greater democracy and stability in these countries, both in their interests and in ours, including in the context of the policy of good neighbourly relations that is now in the pipeline.
Mr President, I have taken our Vice-President, Mr Dimitrakopoulos' chair, just to remind ourselves that democracy in the Mediterranean did not begin with this debate. I thank the Commissioner, whose work as Governor of Hong Kong ensured the continuation of the democratic life of that territory, which I hope will spark changes in the wider China.
It is my pleasure to be rapporteur on the communication 'Reinvigorating EU actions on human rights and democratisation with Mediterranean partners'. We welcome the communication and its ten points for action. We note that it was published in 2003. Since that time, the MEDA process has taken on a new lease of life, with the agreements in December to establish the Euro-Mediterranean Parliamentary Forum. In December also, the Council, while failing to agree on the European Constitution, did at least agree that the paper presented by the Commissioner and by the High Representative entitled 'Strengthening the EU's relations with the Arab world' would be adopted in March. We welcome that.
I am also rapporteur on the two regulations dealing with the continuation of the European Initiative for Democracy and Human Rights in 2005 and 2006. While endorsing the communication on 'Reinvigorating EU actions on human rights and democratisation with Mediterranean partners', we are also examining these two regulations. Parliament will vote today on whether to have a say in the priorities and running of this programme, the European democracy initiative, because the resolution put forward by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy today points out that this fund, which uniquely requires no host country consent, should be more focused, especially on what I describe as the 'arc of instability' from Russia to Morocco, where democracy is fragile, or on the Arab world, where it is non-existent.
The Commissioner's references to the UNDP report underline the importance attached to it by the Commission, but unfortunately the Commission needs to put its money where its mouth is. We need to examine very closely the way in which the European Union is funding programmes in this region. For example, he mentioned a figure of EUR 100 million for good governance in the MEDA region. In fact, in the wider Mediterranean, my understanding is that EUR 500 million a year is available for good governance. But of this, only EUR 7 million is currently budgeted through the European Initiative for Democracy and Human Rights. Reference has been made in this House this morning to forthcoming elections in Algeria and Tunisia, where very little money is getting through to the NGOs and activists who are looking for a free media and the development of human rights.
Unfortunately – I have had some experience as the originator of this democracy programme – it is now rather bureaucratic and errs on the side of safety. The only way of dealing with this is to try and adapt it to the realities of the present situation. An unstable world to our east and south demands special actions. Having had experience of working in this field in the 1990s with the ex-Soviet Union, through an external agency which had an agility and freedom to manoeuvre not enjoyed by the Commission and the deniability not available to the Council, I can say that, with the advantage of Parliament's involvement, we have a much more effective programme.
I welcome the Commissioner's assertion that he will be open-minded about further suggestions we might make as a Parliament. I intend to bring these forward, especially since I understand this morning that the Council has decided to withdraw the regulations as presented and to present them in a new format, thereby delaying yet further the adoption of the regulations. This debate will continue.
Mr President, we are in favour of and support the Commission's communication on reinvigorating EU actions on human rights and democratisation in the southern and eastern Mediterranean.
We are convinced that the enormous challenge of developing these neighbouring regions can only be possible, in terms of European responsibilities, if we combine responsibility and management. In other words, through the sound implementation of association agreements with strong political and cultural impetus, in a context in which the norm is increasingly represented by voices and images of poverty, fanaticism and terrorism rather than by the aims of genuinely moving towards freedom, social cohesion and peace.
We therefore support this initiative and we advocate that in terms of the European Union’s general policy, as far as human rights are concerned, we should not resort to closing our eyes, on the one hand, for the sake of a false , nor, on the other hand, be content with mere condemnations or protests. We must be ‘consequentialist’ in our policies towards the countries of the southern and eastern Mediterranean. In other words, our priority must always be to consider the consequences of our policies in this regard.
As the Commissioner has said quite rightly, there is a strategy which will soon be ten years old – that of the Barcelona process – and all we have to do is remember that, since Barcelona is an Olympic city, the entrance to the Commission's offices should display the motto '' for the development of our Euro-Mediterranean policy.
– Mr President, what is termed the Barcelona process certainly has all the sympathy of men and women of good will. The capital of the Catalan nation was indeed worthy of being the place where a policy aimed at building bridges across the Mediterranean was launched. I must mention here in passing the memory of two illustrious Catalans who anticipated this policy each in their own way in the Middle Ages: Raymond Lull and Anselme Turmeda. I welcome the intelligent and understanding effort implemented by this policy, and in particular in the documents which are the subject of our debate.
Nevertheless, given the general situation, I wonder about this policy’s chances. In order to fly the flag for democracy and human rights, we must be exemplary. We are far from it. As recently as yesterday, lawyers in this lovely city of Strasbourg publicly placed a funeral wreath in front of the prefecture mourning the death of the presumption of innocence as a result of a law which has just been voted on in France. A year ago, a Spanish judge ordered the closure of , the only daily newspaper in the Basque language, and imprisoned several journalists – some are still in prison. To this day, one year later, no contradictory debate has been organised to justify this blatant violation of press freedom. The criminal war waged by the United States against Iraq was subject to the active or passive complicity of the majority of Member States of the enlarged Union. This horrific wound is still bleeding, and it will do so for a long time. For many Muslims in the world it is an additional humiliation.
This list is unfortunately far from exhaustive. If we are not careful, the obsession with security and the hijacking of the war against terror for partisan ends will undermine this policy, and many others, despite all the intelligence and good will of those who will try to implement it.
Mr President, Commissioner Patten, ladies and gentlemen, I think that if we want to implement a policy in this area, it is important to know what is happening in the Mediterranean and in the Arab world. The signals we are receiving are weak, perhaps superficial, perhaps devised with the ulterior motive of doing nothing at all, but what is not in doubt is that, in the last two years, signals have been sent, which we would do well to pick up on and pursue.I say this because I have the impression that there is very little awareness of this in our Member States.
Mrs Flautre who spoke before me has, for example, already highlighted the Tunisian issue, with a series of extremely conflicting positions, and perhaps it is not a coincidence that it was two representatives from Tunisian civil society that were prevented from taking part in the afore-mentioned Sana’a Conference: this is the only thing that I was able to notice in the organisation of this conference.
From this point of view, Commissioner Patten, ladies and gentlemen, I believe that we must stop being excessively prudent because our actions must have credibility. We lose credibility, for example, when we do not enforce the clauses of Article 2: we are not credible in the eyes of governments – who, in fact, consider us to be relatively malleable partners – nor are we in the eyes of non-governmental actors, whose trust we are losing. I say this because, for example, we are drawing closer to the meeting for the ratification of the Lebanon Agreement and I believe, Commissioner, that it is important to note, in this House, the lack of progress on the independence of Lebanon’s judiciary and the fact that relations with the European Union should be subject to this requirement being met.
Aside from individual references to specific positions, I believe that action by the European Commission or Europe in general is important: there is much demand for Europe – perhaps in comparison with the alternative – and great things are expected of it.
The importance of Sana’a has been stressed here. Why is it important, Commissioner? Well, it is important because of the format of the Conference: governments and non-governmental actors have for the first time found themselves on an equal footing in discussing and wrangling, but also in creating a final statement that, in my opinion, creates the requirements for a consultation process, which perhaps our US friends are less prone to emphasise and less inclined towards. I believe that it would be an important signal, Commissioner, in the context of our discussion, to ensure that Sana’a is followed up, in such a way that it does not remain just one of many such events but becomes a process that is monitored. The involvement of women has also been extraordinary and exceptional vitality came from women’s organisations, which really must be given assistance.
We therefore have something to work on, Commissioner, that has arisen from the consultation we held with our partners and from the texts they have produced, a course of action that cannot be said to be handed down from above, because it has been requested by the partners themselves. I believe that this merits a very solid follow-up.
Mr President, I can sympathise a little with Commissioner Patten who has to listen to one speech after another without being able to make comments after any of the speakers. Perhaps this type of debate or, rather, series of monologues that we have in the European Parliament could be a touch more lively. As one of the last speakers, I hope that the Commissioner will nonetheless manage to listen to one more speaker.
I wish, in fact, to refer to two things mentioned by the Commissioner for External Relations in his speech. The first thing he emphasised was that we must improve relations between Europe and the Islamic world. We must develop more stable, more secure and more pluralistic countries in the Middle East and around the Mediterranean.
The second thing the Commissioner said concerned the links between our financial support and behaviour at what he called grass roots level, that is to say how matters appear out in the cities, towns and villages when it comes to observing human rights.
I want to talk about a subject that is almost taboo from a political point of view. It concerns the interplay between religion and politics. As the Commissioner said, our relations with the Islamic world are an extremely sensitive area, both internally in the European Union and in our various Member States. I mean that religion and freedom of religion are of fundamental significance for the development of human rights and, ultimately, of democracy.
Religion must not, of course, take over the political system, but nor can religious life be kept completely separate from the rest of society. I believe that the types of solutions that exist in certain countries, for example in Iran where an Islamicist Council of Guardians says who may stand in elections and who may not, is completely unreasonable. Nor am I convinced that the French or Turkish solution, in which religious symbols are to be banned in schools, is the right one.
I wish, therefore, to refer to what Commissioner Patten has said about our relations with the Islamic world and about Mr van den Bos’s report on human rights, adopted by Parliament in July 2003. A number of amendments were approved, emphasising every person’s right to seek their own faith, the right to change religion and the right not to belong to any religion.
The value of being free to conduct missionary work, irrespective of whether the country concerned is predominantly Christian, Muslim or Jewish, was also emphasised. The fundamental principles are that of the equal value of human beings, irrespective of religion, gender or ethnicity, the principle of non-discrimination and the principle whereby religion stands for non-violence, love and reconciliation. The equal value of human beings, irrespective of their religious affiliation, is emphasised. I believe that the conversation about the significance of religion for the good society and for combating the misuse of religion itself to issue threats, perpetrate violence and oppression and justify terrorism and discrimination against people is an important and fundamental part of our relations with the Islamic Mediterranean countries. Let the dialogue about religion and the good use of religion in the proper sense of the word be an important part of our relations with countries around the Mediterranean.
Mr President, the importance attached by the European Parliament to respect for and the safeguarding of democracy and human rights everywhere and always is a known fact and is non-negotiable.
As a general principle, it has become our prime concern to demand the same respect and the same application from all our partners, without wrongful interpretation, differentiation or a selective approach. In addition to this, our insistence on control of the application and operation of the principles of democracy, human rights, the rights of national minorities and sexual equality are uniform and undivided for everyone, everywhere.
The linking of European financial aid with compliance with absolute respect for the above rights is also uniform for everyone, everywhere. This truth is repeated and emphasised in the relevant motion by the European Parliament to our Mediterranean partners, in order to avoid misunderstandings or different interpretations. Good accounts make good friends.
Deepening political dialogue on issues of democracy and respect for human rights at all levels certainly helps to consolidate our bilateral relations and transactions and to further deepen them.
The exchange of information, knowledge and experience by all the partners, as the motion comments, helps to further serve the desired approach on the basis of principles and rules which are common to and respected by everyone.
The Commission's contacts with civil society and the reports on its findings to all the partners are a simple, straightforward tool for evaluating the present situation, to be praised, or an intervention to be corrected.
With the recent excellent upgrading of the Mediterranean Forum to Parliamentary Assembly, a huge step has been taken towards democratic dialogue and creative consultation and understanding between the partners on both sides of the Mediterranean. This political dialogue will help enormously to resolve possible problems or misunderstandings and to support the procedure of rapprochement and cooperation, which will serve stability and the peaceful development and coexistence of the entire Mediterranean area.
Let us hope that those developments in the Israeli-Palestinian dispute, which are still obstructing an unimpeded approach, come to an end as quickly as possible, without walls and divisions, for the good of the entire area and its inhabitants.
Mr President, it is a fact that the countries of the south-eastern Mediterranean and the Middle East as a whole are an important field of action for the foreign relations of the European Union and the present Commission communication confirms this.
It is particularly positive that the Commission recognises that the marginalisation of women undermines political representation and obstructs economic and social development in the area. It is true that women in Mediterranean and Arab countries, despite a certain improvement in conditions over recent years, continue to be the victims of sexual discrimination and inequality. Illiteracy, poverty, domestic violence, inadequate medical and pharmaceutical care, little participation in professional and political life, these are the main features of the life of women on the southern shores of the Mediterranean basin and in the countries of the Middle East.
Worst of all, however, is that women are the main victims of religious and political fundamentalism, ultra-conservatism and autocratic regimes which base their power to a large degree on controlling the sexual conduct of women, their way of life, their reproductive functions and even the way they dress. Certainly, the best defence against the powers of retrogression and intolerance is to strengthen the secular aspect of the state and the legal democratic order.
Our message must be clear. No political system, religious movement, tradition or custom can take precedence over respect for the fundamental freedoms of women, human rights and the rule of law. The more these basic elements of a democratic state are missing from numerous countries of the Mediterranean, the more the hopes for economic and social development and an improvement in the position of women will remain dim and the resolutions passed by the conferences held within the framework of the Barcelona process will remain dead letter.
That is why we are asking the European Commission and the representation of the Euro-Mediterranean Parliamentary Assembly to use all the mechanisms at its disposal in order to include clear clauses and commitments on the recognition and protection of human rights and the rights of women and the principles of the rule of law as for the development of the countries of the Mediterranean and the elevation of the Mediterranean basin to an area of peace and cooperation.
. I do not want to delay the House unduly as it quietly prepares to go about its democratic duty. However, I should like to respond to one or two questions from what has been an important and useful debate.
I was asked how our proposals had been received by our partners. The fairest diplomatic answer is that the ideas have been received rather cautiously in some countries but much more positively in others – Jordan and Morocco spring to mind. Whatever the response, the ideas that we have put forward are now a central part of the debate, a central part of the dialogue with these countries.
It is important to remember that what we are talking about is not negative conditionality, but positive encouragement. We are talking about setting aside part of our MEDA funds each year and allocating them to those countries which enter into specific partnerships with us to develop democracy and human rights. That is an important shift of emphasis and an important way of trying to use our development assistance and cooperation to promote political objectives which we all know are crucial, not only to the stability and wellbeing of societies, but also to their long-term economic development.
In pressing our views on issues such as human rights in Tunisia – to which the honourable Member rightly referred – we have to be vigorous and avoid being counterproductive. A couple of weeks ago in another part of the world – when pressing the case for the rule of law and civil liberty – I was accused of being neo-colonial. I had to point out that as far as I was concerned that was a terrible insult: I had been the real thing; I had been a real colonial oppressor and not simply a neo-colonial has-been.
We have to be careful about how we proceed with the debate. It is also important to recognise that it is a long process and that, as Mrs Bonino said, we need to be consistent. We need to show that we mean what we say. We have to be mindful of our credibility and we have to make sure that this is a debate we conduct on the basis of mutual esteem, on the basis that we are on an equal footing.
I was also asked how our arguments and ideas tied in with those of the United States on democracy and the wider Middle East. It is fair to say that this is a subject about which we have a decade of experience. We welcome the United States' interest. I am sure there will be a lot of discussions, as there were last weekend at the Munich security conference.
I hope that we do not lose the distinctiveness of our own approach. I hope that we do not lose sight of the fact that this is a long-term process and I hope that, as the honourable Member said late in the debate, that we do not lose sight of the relevance of the Middle East dispute, of the relationship between Israel and Palestine, to the discussion about democracy in the wider region, because at the moment undoubtedly some in the Arab world doubt our credentials and goodwill because they do not think we are doing enough to resolve the problems of Palestine.
Lastly I would like to repeat again to Mr McMillan-Scott that we go into these debates with an open mind. We recognise the experience and the wisdom of Parliament and we are sure that together Parliament, Commission and Council will be able to frame a policy which will not only continue to command the attention of the whole House, but will actually lead to the sort of beneficial consequences that we wish to see.
Thank you very much, Mr Patten, for your contribution and your efforts in a climate which has not always been very easy.
I have received motion for a resolution B5-0049/2004, tabled pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today, Thursday.
Mr President, on a point of order under Rule 9a and Annex XI of the Rules of Procedure, I should like to ask the President if he would refer the events of this morning's STOA management committee to the Anti-Fraud Office for investigation. The committee voted by 11 votes to 8 to suppress a scientific report on inedibles, in respect of which the European Academy of Sciences' advisory committee stated: 'This report is, overall, a reasonable, impartial and balanced piece of work on a very difficult topic.' The peer review would lead me to conclude that it should definitely be published.
It is important that the general public realise that this decision was made on the basis of grave political errors, rather than believing that the committee has become a majority-owned property of European chocolate manufacturers.
We will forward your comment to the President, Mr Ford.(1)
We shall now proceed to the vote.
(1)
. Given the importance of the aims of the MEDIA programme, we broadly welcome the report and the extension until 2006 requested by the Commission. Like the rapporteur, however, we regret that there is, as yet, no definitive report that evaluates the programme’s implementation. We trust that Parliament will shortly be provided with this. A high-quality, wide-ranging debate must be held regarding audiovisual policy at European level, before decisions can be made regarding the bases of any future programme. It is, therefore, also important that all elements in the audiovisual sector – namely, operators, various networks and associations – as well as workers and representatives from the general public, will be invited to participate in this debate.
. As we all know, MEDIA PLUS and MEDIA-Training programmes constitute one of the pillars of Europe’s audiovisual policy. These form the Community support mechanism for the audiovisual sector and replace the MEDIA I and MEDIA II programmes, which were launched, respectively, in 1991 and 1996. Experience acquired in the previous programmes has helped considerably to improve the functioning of the current MEDIA instruments.
MEDIA-Training aims to support study on the application of the new technologies; economic, commercial and financial management; techniques for the financing, production and distribution of audiovisual programmes; techniques for the development of new audiovisual programme types and script-writing and storytelling techniques.
In addition to the establishment of a dedicated parliamentary committee, I also welcome the Commission’s intention to ensure, for 2006, that continuity is provided to operators and professionals who are involved in the MEDIA-Training programme, which would therefore be extended without any structural changes until 31 December, with increased funding. Encouraged by the parliamentary committee’s unanimous approval for the proposals to establish a training programme for professionals in the European audiovisual programmes, I voted in favour.
. I have voted in support of this report welcoming the extension of the European Maritime Safety Agency's powers to maritime security and seafarers' qualifications.
Parliament is perfectly correct to emphasise the need to make maritime transport safer, better protect the marine environment and enhance shipping security.
In the wake of the disaster and the many other catastrophes we have witnessed we can all agree that maritime transport must be made a lot safer and there must be far better coordination of actions in all Member States. A properly resourced European Maritime Safety Agency would enable such coordination with due respect for the need to safeguard the subsidiarity principle in recognition that primary responsibility must lie with coastal Member States.
I also fully support the proposal that the European Maritime Safety Agency should be involved in recognition of certificates of competency for seafarers and hope that the Agency will prioritise this particular area with a view to ensuring greater safety for workers and citizens.
It is however my view that EMSA should not be given responsibilities for combating terrorism: these must continue to be the responsibility of the Member States, and I welcome the clarifications contained in the report in this regard.
. I congratulate Mr Mastorakis on his report, which I wholeheartedly welcome. I should like to highlight two points that I consider to be of great importance:
- complete support for extending the competences of the European Maritime Safety Agency to include the fight against pollution. There are major advantages in coordinated Community action in this area and the Agency can play a crucial role, by integrating mechanisms that will make cleaning-up operations more effective following oil spills;
- agreement that the Agency will be able to intervene in matters of security, as a result of the new tasks assigned by the Member States through the directive on ‘ships and port facility security’.
. Regulation No 1406/2002, establishing a European Maritime Safety Agency, was adopted by Parliament and the Council on 27 June 2002 and came into force following its publication in the Official Journal in August 2002.
The main task of this new body will be to provide technical and scientific assistance to Member States and the Commission in order to ensure that Community legislation in the maritime navigation sector is correctly implemented, to prevent ship-source pollution and to monitor the implementation of this legislation.
Following the recent series of disasters at sea, the Commission proposes extending the competences of the Agency to provide it with the necessary means to address certain problems connected with maritime safety. Most importantly, it assigns complementary tasks to the Agency to support the Commission’s activities in the fight against terrorist acts on ships and port facilities, in training seafarers and in the fight against marine pollution. There is already a legislative framework in place that establishes a system of cooperation in the area of sea pollution, and a Community mechanism designed to encourage closer cooperation in emergency interventions in the field of civil protection.
This proposal, which has undergone substantial improvement in the Committee on Regional Policy, Transport and Tourism, wins my support.
. Mr Mastorakis’ report deserves our wholehearted support.
The European Maritime Safety Agency must have the competences and the means to prevent and combat pollution caused by ships and other vessels.
We must ensure that the Agency is located in Portugal and – in the interests of decentralisation and of combating the inherent imbalance in Portugal’s Lisbon-centric development – we must make it possible for the Agency, or one of its branches, to be located in Sagres, on the Algarve, in Southern Europe.
. The sustainable development of transport requires the adoption of an integrated approach to transport that exploits to the full the potential of all the different modes currently available.
Bearing this in mind, the Commission has pointed out the difficulties encountered by users of current intermodal loading units (ILUs) – in other words, containers or boxes usually used in transport – which range from the diversity of handling and securing devices to questions of security and methods of monitoring.
The aim of this proposal is to recommend the use of an optional European ILU (EILU) that will overcome such difficulties by combining the benefits of both swap boxes and containers, which could be used in rail, road, sea and river transport.
This measure will provide the transport sector with the freedom to opt for the alternative proposed by the Commission, which will undoubtedly bring advantages.
I welcome the method chosen to promote the new system, which remains non-mandatory for Member States, granting financial benefits and other incentives to encourage Community projects or programmes that clearly demonstrate the intention of using EILUs.
In view of the potential benefits for commercial transport, I voted in favour.
. We can only take pleasure in the new protocol raising the capacity of the International Oil Pollution Compensation Fund (IOPCF) to EUR 930 million. I have therefore voted in favour of the Gil-Robles Gil-Delgado report.
However, we cannot ignore the fact that the damage caused by the sinking of the is estimated at a minimum of EUR 5 billion. In view of the size of oil tankers, and therefore the scale of the disasters they may cause, we are far from our target.
This is why it seems to me necessary to progressively raise the ceiling for IOPCF compensation, and that we need an additional fund amongst the European States, provided that it is not used as a pretext to postpone the necessary adaptation of the IOPCF.
We must also adopt international agreements which are not limited to establishing the responsibility of the owner of the vessel, as is the case today, but also extend responsibilities to all the actors in the transport chain, ship operators, charterers, and also owners of the cargo transported, thereby encouraging the latter to take care to choose safe ships.
. I wish to confirm my support for this report authorising Austria and Luxembourg to sign the 2003 Protocol by 30 June 2004.
I believe that in response to the accident involving the there is a clear need to ensure that full and swift payments can be made to victims of future oil spills, notwithstanding our obligation to do everything possible to prevent such incidents from happening in the future. I call on all Member States to sign, ratify or accede to the protocol as soon as possible.
. I voted for this report because it is important to make the current system for compensating victims more efficient. Additional funds should allow for effective, quick and fair compensation for victims of future oil spills. This is why the Member States must sign or ratify the protocol on this fund as quickly as possible.
I would like to express some reservations however. First of all, it is unacceptable that the human, economic and environmental damage resulting from the sinking of the is not taken into account in the raising of compensation. Furthermore, it is a shame to be deprived of recourse to the COPE Fund, a European additional compensation fund with a ceiling of EUR one billion, since it could have speeded up the compensation of victims who were not in a position to obtain complete compensation within the framework of the international system. This dossier, which has been left aside, seems to be mistaken for the additional fund. Finally, the Member States must transpose the measures adopted at European and international level following the and accidents as soon as possible.
In conclusion, I would point out the equally important need to act in advance by means of a genuine preventive policy. Polluters must be severely punished and each party involved in the transport of goods must be made responsible.
. We voted in favour of this report, as we feel that the new supplementary fund will greatly help to ensure that victims of future oil spills will be paid in full and more swiftly. This proposal arose following the Council’s decision authorising Member States to sign or ratify, in the interest of the European Community, the Protocol of 2003 to the International Convention on the Establishment of an International Fund for Compensation of Oil Pollution Damage, 1992. The International Maritime Organisation (IMO) protocol increases the funding available to compensate the victims of oil spills. The Member States have been called on to sign this protocol as soon as possible and, if possible, by 30 June 2004.
This decision follows the accident involving the in November 2002, when the Council adopted a firmer position on the need for additional compensation. More recently, the European Council of 21 March 2003 confirmed the point of view expressed at various Council meetings, calling on Member States, ‘in terms of compensation for the victims of pollution, including environmental damage (...) to pursue within the forthcoming diplomatic conference at the IMO in May an increase in the current ceiling on compensation to EUR one billion’.
On 16 May 2003, the IMO adopted a new protocol to the existing oil pollution liability and compensation conventions. This protocol establishes a supplementary fund, which multiplies the ceiling by five ...
. I congratulate Mr Gil-Robles on his recommendation on the establishment of an International Fund for Compensation of Oil Pollution Damage.
I share his opinion that maximum levels of compensation in this fund are insufficient to guarantee adequate protection for victims of any future large-scale oil spill. The Supplementary Fund will compensate victims provided that compensation claims are deemed justified and if the person is unable to obtain full and adequate compensation under the 1992 Fund Convention.
I should also like to point out that raising the level of compensation can be no excuse for negligence in terms of prevention.
. The proposal for a decision submitted for Parliament’s approval, authorises and calls on Member States to accede to the Protocol on the International Maritime Organisation (IMO) compensation fund, which increases funding available to compensate the victims of oil spills.
By significantly raising the ceilings for compensation established by the existing international system, the Protocol on the supplementary fund plugs one of the most important gaps in international regulations on oil pollution liability.
The new supplementary fund will ensure that victims of spills of harmful substances will be paid swiftly and in full, thereby providing against situations such as the and the . Given that some parts of the Protocol on the supplementary fund fall within the exclusive competence of the Community, Member States must ratify it in order to comply with the Protocol, thereby leading to implementation, which will naturally enjoy the support of our vote in favour.
. The proposal for a decision submitted for Parliament’s approval authorises Member States to accede to the Protocol on the International Maritime Organisation (IMO)’s supplementary fund, which increases the funding available to compensate victims of oil spills. Member States are requested to sign this protocol as soon as possible. The protocol establishes an International Fund for Compensation of Oil Pollution Damage, 1992, to ensure that victims of damage caused by oil spills from tankers will be paid compensation swiftly and in full. By raising the compensation ceiling established in the existing international system, the Protocol plugs one of the most important gaps in international regulations in terms of liability for oil pollution, as the compensation ceiling set by the supplementary fund will be fixed. There will probably be far fewer parties to the new fund than to the 1992 fund, since numerous States that were party to the 1992 Fund feel that there is no need for supplementary protection. I believe that the new fund will greatly help to ensure the full and swift payment of victims of oil spills. I voted in favour.
. The extremely precarious state of the metallurgy sector is well known, as is the lack of an overall plan to revive the sector at European level. Portugal has also suffered as a result of this. Hence our vote in solidarity with the workers, the unions and the population of Terni, in the hope of maintaining a high-tech production hub.
We deplore the rejection of our group’s proposal, which was intended substantially to diminish the effects of company relocations, from which Portugal is also suffering.
It is therefore essential that the Commission propose adequate legislation to protect workers from the appalling consequences of company relocation, that it promote legislation containing social clauses designed to protect jobs and the standard of living of families affected, and which commit companies to providing workers with the opportunity to gain new professional qualifications. A new policy is also required that would oblige multinationals, especially those that neglect their social responsibilities, to return any financial support granted to them.
. I wish to support this call on the Commission and the Member States to learn lessons from the Europe's largest corporate scandal in years, and strengthen EU auditing rules with particular regard to the interest of workers.
In the wake of the accounting scandal surrounding Italian food group Parmalat, which erupted in December 2003 with the revelation of a black hole of EUR 4 billion in lost funds and EUR 14 billion in unpaid debt, I believe we certainly need the Commission to set up a revised directive on corporate governance that could strengthen rules on auditing.
Time and time again workers and pensioners have lost out in the wake of corporate scandals so none of us can be in any doubt that there is an urgent need to improve corporate governance and strengthen our defences against corporate malpractice.
Good company law and good corporate governance are essential to the job security of all employees and to the protect the future of members of company pension schemes.
The financial services industry must certainly put its house in order and ensure ethical conduct and diligence to protect the jobs and savings of millions of people. It is outrageous that no warning signals were sounded while Parmalat funds were being embezzled.
.– The Parmalat company has been presented to us as an example of the success of liberal globalisation.
Parmalat, once a small family pasteurised milk company, was developed partly thanks to European Union subsidies. Since 1974, it had multiplied its subsidiaries and created shell companies in tax havens. The system lasted until 11 November 2003, when the auditors expressed doubts about a EUR 500 million investment in the Cayman Islands.
Parmalat – like Enron, Tyco, World Com or Ahold – is nothing but a prototype for this rogue capitalism. For 30 years, Parmalat’s bosses have received public subsidies, disguised their accounts and announced fictitious profits. These practices have led to the elimination of thousands of jobs. However, the resolution proposed does not attack these Mafia practices and confines itself too much to observations. It is for these reasons that we have abstained.
First of all, the EU should do everything possible to ensure that all the people responsible are extradited and tried quickly. Then, the EU must stop giving public subsidies to this type of company. Furthermore, employees and their organisations must have the means for effective control of accounts. Finally, all tax havens in the EU (San Marino, Monaco, Luxembourg, and others) must be eliminated.
. – At the end of yesterday’s debate, Commissioner Bolkestein neglected the two key problems: legal tax havens and the impact of fraud on employees and small savers. It is good that he is introducing strict disclosure requirements in September, which will result in special operations and transactions being listed in the accounts and the use of special instruments being explained; that should have been done much sooner. It is imperative that we have an accounting system that does not conceal the actual state of affairs and the reasons for it. What I now find the most worrying is that European countries are offering companies the opportunity of bypassing rules laid down by other countries. I had always thought that the problems of banking secrecy, letter-box companies and tax havens were confined to Luxembourg, Austria and the Swiss cantons Zug and Schwyz, but it now emerges that thousands of billions of Parmalat’s property was kept in the Netherlands with the help of 181 trust offices, five private companies and one foundation. The favourable investment climate for foreign companies created by the Dutch government in the 1990s gives swindlers and tax evaders elbow-room. I have not heard anything from the Dutch Commissioner about what action he is taking against this policy, which his party helped to promote. I shall shortly be putting this on the agenda, therefore, in questions to the European Commission.
. I welcome this report on approximating civil procedural law in the EU, aimed at harmonising the entire body of private international law relating to contractual obligations.
I agree with the rapporteur that in this field it is preferable for the provisions concerned to be directly applicable in all Member States instead of being subjected to the uncertainties stemming from the transposition of a directive. The future instrument should therefore be adopted in the form of a regulation.
I also agree with the rapporteur, with regard to the proposal for an order for payment procedure, when he underlines that the approximation of civil procedural law in the EU cannot happen unless the system of notification and communication of judicial and extrajudicial acts must be standardised. I also endorse his view that, in the small claims procedure, alternative ways of resolving cases should be found that may make it possible to simplify the taking of evidence and to limit the right of appeal.
I welcome the rapporteur’s suggestions to ensure that the powers granted to the Court of Justice in this field are not excessive.
I voted in favour.
We agree with the demand that the Guantánamo Bay prisoners should receive a fair trial. That is why we have voted in favour of this report. We believe, however, that it is not clear that the prisoners fulfil the conditions for being regarded as prisoners of war under the Geneva Convention. The report is not, therefore, correct in invoking the rules of the Geneva Convention on the treatment of captured soldiers as rights possessed by the Guantánamo Bay prisoners.
. Events in Afghanistan have been a cause for serious concern for a number of years. The world must not forget the Afghan people, who continue to suffer from the impact of wars waged by those who value their economic and geo-strategic interests ahead of people’s well being.
The Taliban regime was appalling. Equally appalling, however, was the war started by the US Administration, under the pretext of combating terrorism. More than two years on, it is clear that the war did not solve the underlying problems of the Afghan people, nor did it help to support the country’s move towards democracy.
As the report says, ‘the deteriorating security situation is the main threat to the population of Afghanistan and to the efforts of Afghan and international NGOs supporting reconstruction, rehabilitation and development initiatives and to the peace process in general’.
Events today in Afghanistan, and indeed in Iraq, clearly demonstrate the complete mistake of going to war. The Bush Administration should be condemned for the appalling situation in these countries and for the terrible suffering of the majority of the population.
. – There is a great difference between the reality within Afghanistan and the way it is regarded by outsiders. It is a collection of isolated valleys, with different languages and cultures, that have little more in common than their Muslim religion, the oppression of women, and the fact that they were herded together into a single state in the 19th century in order to form a neutral buffer zone between the British and Russian spheres of influence. Although Tajiks, Uzbeks and Baluchis also live in neighbouring countries, the issue of whether their languages should be prohibited within Afghanistan is being discussed as part of the establishment of the Afghan constitution. The outside world is imposing a supreme president and a central army on the country with the task of achieving unity, whereas, in practice, the President and the army do not have any power outside the capital. This kind of illusion of unity will induce the outside world to retain a permanent military presence in the struggle against peoples who have no desire for such unity. The only possibility of a lasting peace seems to lie in a Swiss-style constitution consisting of cantons with a high degree of autonomy and different languages. I welcome the indication the proposed text gives that the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy is starting to understand something of this and is advocating decentralisation, a stronger parliament and an independent judicial system. I can only support the proposal in the absence of the amendments by the Group of the European People’s Party (Christian Democrats) and European Democrats which seek to move away from these.
. I welcome this report on the situation in Afghanistan.
The reality is that the recent history of the country is characterised by a lack of security and by the slow pace of reconstruction, a situation that makes it essential for the EU to adopt positions.
I agree with the rapporteur that concern must be expressed with regard to the difficult situation facing women in Afghanistan.
The EU must insist that improving the situation of women represents a priority for the country. It is true that some progress has been made, such as the ratification of the Convention on the Elimination of All Forms of Discrimination against Women by the Afghan Transitional Authority (ATA) and the reference to equal treatment for women and men in the new constitution adopted on 4 January.
While these are important steps, they are insufficient in themselves. It is essential that the ATA condemn consistently, publicly and unequivocally all acts of violence perpetrated against women and children.
I endorse the rapporteur’s view that funds from the Community budget earmarked for the ATA must be increased, particularly because granting less money may be seen as a lack of support for the progress that has taken place and as a disincentive to proceed with reconstruction.
The idea of creating a European reconstruction agency along the lines of the Kosovo model must be considered.
That concludes the voting.
– Mr President, I would like to point out that someone has just been taking photographs from up there, with the evident intention of discrediting a lady MEP. I ask that the photographer should have his camera taken off him and the pictures confiscated.
I will ask the services to do what they can, Mr Gröner.(3)
The sitting is resumed.
The Minutes of yesterday’s sitting have been distributed.
Are there any comments?
– Mr President, I just wanted to say that Mr Hans-Peter Martin has announced the withdrawal of the report on lobbying in industry because of his own personal interest. This is not something that the Committee on Industry, External Trade, Research and Energy welcomes; it has been done contrary to the intentions of the relevant committee and of the coordinator. I just wanted to have it recorded in the minutes of the House that he personally withdrew this report contrary to the intentions of the relevant committee and contrary to the statement that he made.
– Mr President, I just wanted to say that I hope – as I trust Mr Rübig does too – that this report can be discussed in plenary as soon as possible, as it certainly should be.
We take note of the comments made for the Minutes.
The next item is the debate on the oral question (B5-0012/2004) by Mr Herzog, on behalf of the Confederal Group of the European United Left/Nordic Green Left, to the Commission, on the European Commission's strategy on Services of General Interest (SGI).
– Mr President, Commissioner, we are extremely concerned about the Commission’s strategy in relation to services of general interest. First of all, we condemn the lack of transparency, and also of respect, towards civil society and Parliament. In fact, in relation to services of general interest, the Commission has carried out consultations throughout 2003, but they were separate consultations.
The Competition DG has produced a package on financial compensations, which I only know about through journalists, and essentially these texts completely ignore the advice and requests of our Parliament. Financial compensation is essential to the very existence of services of general interest. Any intrusion by the Commission in the field of definitions and rules justifying compensations would be unacceptable, since it is outside of its competences. The Commission’s role is to apply the law, not make it. Another reason for Parliament’s call for a legal act under codecision which would include the principles of funding is to clarify the Treaties and case-law. In this regard, only codecision would allow us to achieve a legitimate and viable compromise.
Therefore, in the White Paper, which it must publish before April, the Commission must give a clear ‘yes’ or ‘no’ to this demand for a legislative act. By saying ‘no’, by not responding clearly and by assuming the right to impose substantial definitions and rules, it would be committing an abuse of power. For the moment, on the basis of the information available to me, I note that, in the package under preparation, it assumes it has the power to lay down rules, and that many of these choices formally contradict the European Parliament’s resolution. The resolution we adopted on 14 January of this year states that 'the task at Community level for services of general interest is to guarantee their exercise within the internal market and, notably, to ensure that competition rules are compatible with public service obligations'. But I believe that the Monti package, which I have not seen, makes funding possibilities more difficult, in the name of full respect for competition rules.
I would insist, under these circumstances, and we have already told you this – I remember in particular the speeches by Mr Langen and Mrs Flautre, last year – on the fact that we do not want a new communication on the interpretation of the Treaty and jurisprudence. We want the Commission to prepare a legislative act involving the codecision procedure. However, the Commission is competent in the field of the application of rules. It is therefore entitled to prepare a decision and a framework, but these executive acts depend, as we all know, on the interpretation of rules. That is why we are asking you to say explicitly today, when you have corrected them following consultation, that these texts under preparation will only enter into force provisionally, while we await the adoption of a legislative act.
I would now like to draw your attention to the substance of the Monti proposals, which contradict our resolution. Far from increasing legal certainty, they will worsen the uncertainty. Many services of general economic interest, in particular social, which did not previously notify, would now have to notify. For the acceptance of compensation, the requirements for tendering procedures will be toughened up. Our requests for criteria for the calculation of costs are being ignored. The notion of over-compensation would be greatly extended. As for services provided essentially to companies, they would be considered not to be included in the notion of service of general economic interest, which would represent a blatant intrusion into the field of definitions.
So here are my questions. What is the Commission’s timetable for action? Will you respond coherently to the consultation and the proposals on compensations in the White Paper that we asked you to present here in April? Will you state clearly yes or no to a legal act through codecision? Will you state that your executive texts are of a provisional nature while we await the adoption of the corresponding legal act?
. Mr President, I would like to say what a pleasure it is to be here this afternoon. With several hours of further debates ahead of me, I will have been able to spend the whole day in the Hemicycle, and what more could a man want – except perhaps to be lying on a beach in Langkawi?!
The honourable Member raises some extremely important issues, and I will come to some of the points he raised in a moment. I recognise that his question suggests that there is still some confusion about the Commission's intentions. So I want at the outset to state as clearly as I can that the Commission does not intend to adopt any final package before drawing political conclusions from the broad public consultation on the Green Paper on services of general interest. The Commission services have assessed very carefully the responses received with regard to the financing of services of general interest. The responses are various and interesting, and I can, if Parliament would like, refer to some of them.
The public consultation has clearly confirmed the need to increase legal certainty and clarity with regard to the application of the state aid rules in this area. In fact the comments received from interested parties and also the discussion on the Green Paper in Parliament have both shown that there is a broad agreement that such a clarification is not only necessary, but is also urgent. A decision exempting certain types of aid from the notification obligation would be, in our judgment, an appropriate instrument for achieving more legal certainty.
Given the urgent need for clarification the Commission is considering extending the consultation started by the Green Paper to the specific aspect of financial compensations for public service obligations. This could be done by submitting appropriate proposals for consultation.
In conclusion, I re-emphasise that the Commission will not draw any definitive conclusions in the area of services of general economic interest before it has presented its conclusions on the consultation on the Green Paper, which it intends to submit during the month of April, which is exactly what Parliament has requested.
– Mr President, Commissioner, ladies and gentlemen, I would like to start at the end. Parliament has resolved to demand the creation of a legal framework under the codecision procedure and while respecting the principle of subsidiarity in connection with the implementation of the provisions on the internal market and competition and in relation to the compatibility of competition and the internal market with services of general interest.
We have called upon the Commission to present, by April at the latest – and we now hear that it will take all the time it has been given – a follow-up document, in which it will show what it has learned from the consultations on the Green Paper and make it clear where it stands on the possibility of a legal framework and what it proposes to do next. That is our position where codecision, subsidiarity and adequate provision for services of general interest are concerned, and we will not accept anything to the contrary.
Secondly, we are so overwhelmingly in favour of the codecision procedure not only because it increases our influence, but also because services of general interest are a quite crucial issue for the public in terms of European politics, and because we want to do everything we can to prevent the public thinking of liberalisation, competition and the internal market as being in conflict with services of general interest and security of provision, and, instead, to try to get the two to work together. We affirm that social cohesion is not excluded by competition, liberalisation and the internal market, but is, on the contrary, dependent on them and needs complementary measures. That is why the way we handle services of general interest is closely tied in with public confidence in our policies on competition and the internal market and in Europe’s competences – and that is why we, the public’s representatives in the citizens’ parliament, who have to deal with this permanent antithesis on a daily basis, want to be involved in deciding and determining what is to be done.
My next point is that it is important that the principle of subsidiarity be maintained in view of the differences involved – differences in definition from one Member State to another, differences in geographical situations, differences in the problems of demographics and those affecting social and health policy. That is another reason why we are so strongly in favour of the European constitution, because the draft contained a formulation securing the principle of subsidiarity, one to which we can give our support.
There is something else I would like to touch on. According to the constitution, the European Union’s goal is the social market economy and social cohesion. Treating services of general interest as not being the antithesis of competition and the internal market is what defines and gives life to the governing principle of the social market economy and creates social cohesion on that basis. I stress the need both for potential service providers to be treated impartially and for there to be security of provision, the latter of which must be ensured even if aid payments are needed to do so. The fact is that we need services of general interest only where the market is unable to guarantee these services on a universal basis, at affordable prices and to a high standard of quality.
Mr President, Commissioner, I have to admit that I prefer to discuss foreign policy with you, because that is where your heart lies. The fact is, though, that you have to take this opportunity too. What I did not like about the statement you had to deliver, I think, was its failure to acknowledge that the present European social model is supported by a majority of this House. A narrow majority perhaps, but still a majority. I believe it is also supported by the majority of the European population, who see services of general interest as something different from the other goods and services that are on offer. I believe that the basis for any consideration of services of general interest is the identification of the specific interests of the general public, and here I am certainly at one with Mr Karas. In contrast to many other services, people can also help to determine, by the way they vote in elections, the range of services of general interest available to them, especially if these services are provided by or on behalf of regional or local authorities.
People want sufficient high-quality public services at a reasonable price. The market may well be an instrument with which this aim can be achieved – I certainly do not rule that out – if its activity is governed by proper guidelines. The basic guidelines would therefore have to be set by means of a legal act adopted jointly by the Council and Parliament. That goes without saying, in my view, and the Commission must surely agree. We can still discuss the precise details of the legal framework, but there must be a legal framework that takes account of the special nature of services of general interest and the needs they are designed to satisfy. Our preferred option is, of course, the framework envisaged in the draft constitution. Although we do not yet have a constitution, this is the direction in which we should be moving. Far too many of our citizens are discovering that liberalisation – which, admittedly, is often accompanied by privatisation – is resulting in fragmentation of services. I have heard, for example, that no fewer than 28 companies are operating on bus routes in the city of Manchester following deregulation. All too often, the price cuts resulting from liberalisation are short-lived, and new monopolies frequently emerge – private monopolies, which are no better than public monopolies. Indeed, they are worse, because they cannot be influenced at the ballot box.
I also believe that, in full accordance with the principle of subsidiarity – of which you, in fact, wholeheartedly approve – the only thing we should ask of the Commission is that it create a legal framework for public services. In all other respects, just as the clamour was once for freedom of thought, I would now appeal for freedom of structure, for the right of local and regional communities and authorities, which know best how to provide the services that people actually need, to structure public services as they see fit. The Commission should commit itself to this approach.
Mr President, we have on a number of occasions expressed our disagreement with the Commission’s strategy concerning services of general interest. It is unacceptable that it should continue to intervene in this area, thereby undermining the very existence of high-quality public services that are essential in combating poverty and in ensuring social inclusion and a high standard of living for the whole population. What is urgently required, as we have proposed on many occasions, is a moratorium on liberalisation and a root and branch evaluation of the consequences of what has already been implemented in the various social and economic sectors, especially in terms of jobs, of the universality of the services provided, of client satisfaction and of making the functioning and management of services more democratic.
Firstly, however, the Commission must refrain from implementing measures that, in practical terms, may result in further erosion of quality public services in the various countries of the EU.
– Mr President, I believe that in this debate our problem is not so much to reopen all the discussions we have held time and time again on the meaning and the nature of services of general interest, but to deal with the issue of security and the framework, and more precisely that of the democratic security and the democratic framework, within the context of the debate on services of general interest. Today’s speech, Commissioner Patten, has certainly been reassuring, but you will be aware that the same can be said of Commissioner Lamy’s speech, a month ago. At that time we talked about discussion, about very rich consultation – three hundred contributions – we planned to carry out an analysis, we talked about options available to us, about the framework directive, the consensus within the Convention in favour of a European law. And the Commission considered and considered …
As for me, I have the feeling that in this way we are holding a form of debate which almost found its rhythm until the White Paper in April, while Commissioner Monti, during this time, has been presenting his ‘packages’, in which he makes snap decisions on the issues and all of this without debate and without discussion. I believe this is in unacceptable way of doing things, because the campaign for a democratic Europe, aimed at highlighting the added value of Community policies, is not going to be carried out by Mr Monti, but by us. However, if Mr Monti wants to, let him, instead of us, wage the electoral campaign to defend the social Europe.
Mr President, one month after the adoption of the Herzog report on services of general interest, which called for the setting up of a European legal framework, adopted by the codecision procedure, we are already totally confused, as can be seen from Philippe Herzog’s oral question. The rapporteur has discovered, in effect, that at the same time the Commission, all by itself, using its own powers, has been preparing a regulation on the financial compensation from which services of general interest may benefit. Today, the Commission has just half-admitted this, and has promised that it will await the outcome of the consultations on the Green Paper before taking any decision. So much the better! However, I would say to Mr Herzog that in the years to come you will see more of this sort of thing, and worse things too.
To put it simply, it was not necessary to meddle with the workings of the European legal framework. This concept, like that of the framework directive, is ambiguous, because nobody knows exactly what should go into it, from authorised subsidies to the definition of the service itself, via organisational principles, obligations and relations with service users. Moreover, the concept of a legal framework which respects subsidiarity, which was invented by the European Parliament, is even more ambiguous, or even contradictory, because real subsidiarity in this matter would consist in admitting that public services, which are actually essential to life in our societies, must be defined, organised and managed at the closest possible level to the public within the national framework. We need a single rule: each Member State should be free to decide on its own public services. The corollary to this rule is that public service obligations should take priority over Community competition rules.
Mr President, when I hear the discussion in this Chamber, I start to wonder what we are actually debating. For two years, Parliament has been demanding more legal clarity, and Commissioner Monti wants to create legal clarity on key issues. It is surely an illusion to believe that we can now suddenly enact the amendments envisaged in the Constitution on our own and bring competition law into line with the proposed article on the internal market. The fact is, Mr Herzog, that we spent months discussing that, and you did not obtain a majority for your proposals. You did not get majority support for the idea of rolling back sectoral liberalisation. You did not obtain a majority for your renewed demands for a framework directive. There was no majority behind your call for standardised European services of general interest. Now you are touting these ideas all over again. All I can say is that you either have no idea what Mr Monti is trying to do or you are seeking to overturn your defeat of four weeks ago. I cannot conceive of any other reasons.
Mr Swoboda, as he said himself, is truly an expert on foreign affairs. On matters of competition law, though – you would do better to keep a low profile Mr Swoboda – because you have not grasped the views of the House as reflected in the voting figures. If we call for legal clarity, as we did, and Mr Monti presents a proposal – which takes full account of subsidiarity, Mrs Flautre – your objections leave me wondering what you actually want. Mr Monti proposes that subsidies of less than EUR 15 million a year paid to businesses with an annual turnover of less than EUR 40 million should in future be the sole responsibility of the Member States. If they no longer require approval, this surely means more freedom for the Member States. This is the legal clarity we want. I fail to understand the point of all the discussion here.
Approval need no longer be sought for the awarding of aid for housing construction and for hospitals. I cannot fathom the debate here, because this is surely part of what we have been demanding. For this reason, all I can say is that, if Mr Monti’s proposal as I understand it enters into force, it will do so on the basis of the EC Treaty in its present form, which empowers him to enact such legislation without submitting it to codecision. He is acting to ensure that subsidiarity is strengthened, and he is acting to ensure that legal clarity will prevail in important areas by the end of the current legislative term of the European Parliament. We do not want to give our blessing here to state aid for the likes of Electricité de France or Volkswagen, but grants to small and medium-sized businesses, including regional grants, are to fall within the ambit of the Member States in future, and Mr Monti intends to open up that possibility. Before we spend another three years debating a White Paper and framework legislation, he is making things happen. I can only heartily welcome the fact that greater legal clarity will finally prevail in these matters before the end of this parliamentary term.
Mr President, Commissioner, thank you for straying away from your usual subjects in order to take an interest in the problem of services of general interest, which is so important to the citizens of Europe. Following the completion of the consultations on the Green Paper, you reported on the general consensus on the need for clarification and legal clarity, as Mr Langen has just said. However, has any consensus been reached on the need for democratic clarity mentioned by Mrs Flautre?
What Parliament was asking for in its resolution – and it did not, in fact, do so unanimously, as I think we would all agree – was that the interpretation of the Court of Justice or the Commission should not be the only prevailing interpretation with regard to clarification on the subject of acceptable state aids, or in order to define the correct interpretation of Article 86. What we need is a debate, in the context of the codecision procedure, which will make it possible to carry out evaluations on a case-by-case basis, since it is true that everyone perceives the evidence as a function of his or her historical or national experience. Thus as far as all services of general interest which are the responsibility of regional or local bodies are concerned, it is clear that it is not the task of the Community to intervene.
Do people realise, however, that in other countries, both Member States and third countries, the evidence may show that there are national public services which have operated very efficiently up to now? Moreover, many people would consider, as regards the effects of liberalisation in areas such as rail transport – for example in a country with which you are familiar – or in areas like energy and electricity, that it is not entirely apparent that it is absolutely necessary to make competition rules alone the be all and end all of the system. Nor is it apparent that the calculation of State aids and compensation, whether legitimate or not, should be made the subject of a debate.
We believe, therefore, that there should be a democratic debate. Mr Langen and his friends very often quote Article 86(3) in order to prove that something is the responsibility of the Commission, but they fail to mention Article 86(2), which lays down that undertakings entrusted with the operation of services of general economic interest are subject to the rules on competition, in so far as the application of such rules does not obstruct the performance, in law or in fact, of the particular tasks assigned to them. It is this that is the subject of our discussions among ourselves, but it should also be the subject of a discussion between the European Parliament, the Council and the Commission, on a sector-by-sector basis.
Mr President, ladies and gentlemen, let me begin by congratulating Commissioner Monti, because I believe he is looking after the rights of consumers and of the citizens of Europe, and they are entitled to obtain a decent quality of service and, more importantly, to obtain it at a reasonable price. One of the fundamental defining characteristics of services of general interest is that they are subject to a transparent public tendering procedure. I believe there is still a great deal of confusion here between liberalisation and privatisation. I believe that liberalisation offers a fair framework for competition. In Sweden, for example, we have seen that many towns and cities, often administered by one and the same political party, compete with each other in a bid to provide the best possible services and that a town or municipal administration offering the best deal to the public, to the consumer, is awarded the franchise to provide its services in other towns and cities too. In public tendering procedures, it is possible to specify quite precisely what is wanted. If, for example, a railway service is being put out to tender, a public authority can say that there will be three people at six in the morning, twelve at ten o’clock in the morning and three again at midnight. Good and appropriate tender specifications can then be drawn up for the service from A to B. I am also in favour of public resources being used here, because we are all in favour of the social component of government activity. We want to ensure that services of general interest are accessible to people who have no driving licence or who have financial problems, mobility problems or other disadvantages.
I have to say, though, that liberalisation and fair competition are one track, while privatisation is a second track. I would ask that we try to avoid confusing the two and focus here on the systematic pursuit of the strategy of free competition. In this context I should like to congratulate Commissioner Monti once again for organising his proposal along these very lines. It goes without saying that city councils and public administrations which provide services of general interest will have to compete with our small and medium-sized enterprises. This is why public bodies put services out to tender. At the present time, two out of every three employees works for a small or medium-sized enterprise. There are 18 million businesses here that can bid for a franchise to provide public services for the benefit of consumers. The small and medium-sized businesses pay 80% of total tax revenue; in other words, they ultimately provide the money that enables us to afford these social services in the general public interest. For this reason I believe that the term ‘social economy’, which was once in common use, is inappropriate, as is our German term , literally ‘subsistence provision’, which is commonly used to translate ‘services of general interest’. What we want is the best service for our citizens. That can only be provided in the framework of fair competition.
Mr President, Commissioner, I should like to take this opportunity to say that I share the opinion that the market and free competition are important values. In this area, however, as in many others, we should not be fundamentalists, fanatics, or, if you will, ayatollahs, which, as we shall see in the forthcoming debate on Iran, is the worst-case scenario. Yet it strikes me, Commissioner, that this is precisely what the Commission is increasingly becoming, and in an increasing number of fields.
I should like to give you an example: the Commission has just begun legal action against Greece for insisting that those who serve on coasting vessels in their islands must speak Greek. This is absolutely ridiculous, Commissioner.
I should like to remind you that, very recently, only a few years ago, many dozens of Portuguese seamen lost their jobs on Norwegian routes just because they did not speak Norwegian, in spite of the fact that Norway is also required to abide by the laws of free competition. Though it pained me, I felt obliged to accept the reason given, namely that of safety. It is absolutely essential that crews serving on ships, especially on island routes, must be able to speak the language of the country concerned. In taking legal action against the Greek islands – which is similar to the action it has taken in other parts of Europe – the Commission has displayed an utterly fanatical attitude; it has shown that it has no idea how far to go with free competition, nor does it know where safety – or other extremely important values – should begin and end. The Commission lacks a sense of proportion and common sense and should take firm steps to remedy this state of affairs.
– Mr President, first of all, in reply to Mr Langen, I would say this. With your usual vehemence you are concealing your own failure, because I would remind you that you renounced your own resolution of 2001, which was in favour of a framework directive, and in January you were forced to accept the fact that we were reiterating our demand for a legislative act by means of the codecision procedure. Do not try, then, to conceal your failure.
Mr Patten, you are a diplomat and you know the meaning of words. You talked about confusion. Yet where is that confusion, when the Commission, in its Green Paper, is completely vague on the fundamental issue of funding, and when now, just a few weeks before the end of the debate, it tells us that it is now going to organise consultations on funding? Where is the confusion? Where is transparency? Where is democracy?
The only thing that we ask of you is not to organise consultations on financial compensation today, but to produce a text which corresponds to the demands of civil society and of the European Parliament. The present text, which you will be presenting to the Commission in three days’ time, does not correspond to those demands. You also talked about certainty, legal certainty. That is all well and good, but there is a misunderstanding here. In effect, the Monti text will improve legal certainty in the sense that the rules will be clearer, but they have also been tightened up as regards the financial compensation which is the subject of this text. There will be greater certainty, but in the final analysis there will be fewer possibilities for funding public services. That is the content. Do not try to deceive us about the content.
You talk about exemptions. All services of general economic interest are social in nature. Those which did not need to provide notification will be obliged to do so. At this very moment the social housing organisations are in the process of indicating to the Commission that the Commission will be obliging them to notify what was not notified previously. So much for making things more certain. Finally, will you please indicate, especially in the White Paper, whether or not you will now agree to prepare a legal act via the codecision procedure. It is, after all, an elementary principle of good democracy to answer yes or no after so many years.
Thank you very much, Mr Herzog.
The debate is closed.
The next item is the debate on the oral question (B5-0010/2004) by Mr Perry, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, to the Commission, on the implementation of Directive 73/239/EEC by the UK between 1978 and 2001.
Mr President, as we debate, yet again, this issue of the regulation of Lloyd's of London, 63 names are currently facing bankruptcy proceedings against them in the English courts. This is not an abstract issue to them, nor is it a matter that has long since been resolved. It is a very real issue and one that will continue to be of serious moment for years to come.
Those 63 people did not become names under the present regulatory regime, but in the pre-2001 period. The losses that they are now faced with and that are, seemingly, forcing them into bankruptcy, occurred under the regulatory regime enforced between 1978 and 2001. Those 63, the petitioners to this Parliament, and thousands of other names from many European countries have one simple question, the question put in our resolution of last September and reiterated today: did the United Kingdom, between 1978 and 2001 implement, fully and correctly, Directive 73/239/EEC relating to Lloyd's?
This question has been put to Parliament by petitioners. It is a legitimate question. We have put it repeatedly to the Commission. The Commission, so far, seems strangely reluctant to answer it. The dossier presented to Parliament in December in response to our resolution of September 2003 is totally inadequate and conspicuously fails to offer any answer to that central question.
Commissioner Bolkestein, who launched two sets of infringement proceedings against the UK Government over the regulation of Lloyd's, regularly tells us that his responsibility is only to bring a Member State into compliance. That is right, but only in part. He has other responsibilities as well. Life would be simpler for us all if there was only one responsibility. That is never the case.
Allow me to remind the Commission that it has a Treaty obligation, under Article 197, to answer questions posed by Parliament. That Article is not there to allow clever sophistry, like the question once posed in an Oxford University admission interview, which asked: 'Is this a proper question?', to which the smart-Alec reply is, 'Yes, if this is a proper answer.' That may well do in a university interview, but not in Parliament. If a non-reply was sufficient, there would be no point in having the Treaty obligation in Article 197. Citizens have a Treaty right to petition Parliament about whether rules are being respected. The Commission has a Treaty responsibility to ensure that EU rules and directives are properly respected. Parliament has a Treaty right to have its questions properly answered. I can only assume that, for reasons unknown to me, the Commission finds it embarrassing to answer this question.
Clearly the British Government is acutely embarrassed and I find it shaming, as an Englishman, that the British Government is being so secretive in this case that it ordered the withdrawal of all British responses from the file the Commission released to Parliament. What on earth does it have to hide? The Commission should not aid it in this secrecy or become complicit in it.
When this petition was put to the Commission, I believe the Commission behaved correctly. It investigated the petitioners' complaints. It was clearly not satisfied with the situation and sent a detailed questionnaire to the British Government. Although this House has never been allowed to see the responses, it is obvious that the Commission was still not satisfied, since it launched infringement proceedings. Subsequently it launched further, separate infringement proceedings covering the regulatory regime post-2001.
The Commission now judges that the current regime is in compliance. Well, it knows the facts and we do not, so we cannot comment at this moment on that. But the Commission's satisfaction with the post-2001 regime does not take away our right to ask the Commission about the regulatory regime prior to 2001, nor the Commission's responsibility to answer us.
The EU has to be based on a system of rules and laws. There cannot be a pick-and-choose system. Policy-holders of Lloyd's have a right and need to know whether the solvency rules were being respected. People who invested in Lloyd's names also have that right. As one said to me, we had a right to assume the rules on solvency were being respected and that we were not operating, as it were, in the Wild West, where rules could be ignored.
If the Commission persists in refusing to give a clear answer to this House, we have a major difference about the interpretation of Article 197 of the Treaty and a major interinstitutional problem. In my opinion Parliament would need to refer this to the European Court of Justice for resolution under Article 232 of the Treaty. Under that Article, if Parliament believes the Commission has failed to act, under the obligations imposed upon it by the Treaty, then the ECJ can be called upon to give a ruling.
I hope that this afternoon the Commissioner, whom I greatly respect, as indeed I do Commissioner Bolkestein, will now at long last give us a straight answer to a straight question. Did the United Kingdom between 1978 and 2001 implement fully and correctly Directive 73/239/EEC? Yes or no?
. Mr President, may I say straight away that while I recognise that there is some disagreement between the Commission and the honourable Member on this enormously important matter, we recognise the exemplary diligence with which he has pursued an issue of considerable importance to so many people. He has pursued the case with great conscientiousness and I am sure he has and should enjoy the gratitude of a large number of Lloyd's names.
Let me say a few words on the background to this very complex issue. As the House knows, following several petitions to the European Parliament complaining about the United Kingdom regulation and the supervision of the Lloyd's market and a number of individual complaints, the Commission decided to open infringement proceedings against the United Kingdom in December 2001. As a result of these proceedings, the United Kingdom changed the legal framework for the supervision and regulation of Lloyd's, which is now governed by the Financial Services and Markets Act 2000.
After issuing a supplementary letter of formal notice in January 2003, whose purpose was to clarify the concrete functioning of the new regime, the Commission concluded in October 2003 that all aspects of the Lloyd's regime under examination now comply with the requirements of the relevant European Union insurance directives. More specifically, in a press release issued on 15 October 2003, the Commission confirmed the compatibility of the regulatory and supervisory regime for Lloyd's, as established under the Financial Service and Markets Act, with the requirements of Articles 8(1)(e), 13(2) and (3), 15(1), 16(1), 19(1) and 19(2) of Directive 73/239/EEC, as amended.
As regards the regime applicable to Lloyd's prior to the entry into force of the Financial Services and Markets Act, the Commission has consistently maintained, in full accordance with ECJ case law, that the objective of infringement proceedings under European Union law is to establish or restore the compatibility of existing national law with European Union law and to rule on the possible past incompatibility of national law, which has been in the meantime brought into compliance with European law.
I think my honourable friend would accept that the Ombudsman agrees with the legal interpretation that I have set out and that we have set out in the past. To borrow from my honourable friend's anecdote about the examination question at a university with which I am familiar, I would only ask whether this is a proper answer and would say that it is a proper answer if you want an answer that is in compliance with the relevant case law.
In its resolution of 25 September 2003, Parliament called for access to the Commission's file under Regulation (EC) No 1049/2001 – that is under the general public access provisions – and for a Commission statement on the compatibility of Lloyd's regulation and supervision in the period 1978 to 2001 – that is before the implementation of the 2000 Act. Since the infringement proceedings had in the meantime been closed, the College of Commissioners mandated my colleague and friend, Commissioner Bolkestein, to forward the relevant documents to President Cox, and this was done by letter dated 15 December 2003.
As regards the assessment of the UK's former regime, the Commission's views are detailed in the first letter of formal notice, sent in December 2001, which is part of the file forwarded to Parliament. Following the UK Government's reply which indicated the entry into force of the 2000 Act in December 2001, the Commission's inquiry dealt exclusively with the new United Kingdom regime. Therefore, since the regime, which was applicable between 1978 and 2001, no longer applies, the Commission sees no scope for further action.
Let me repeat that I recognise the dedication with which my honourable friend has pursued this matter and I am sorry that, for the reasons which I have adduced, I am not able to give him on this occasion a reply which will, I suspect, satisfy him wholly or in part.
Mr President, I have known Mr Perry for some time in this Parliament – and I consider him one of my best friends – and I have followed the issue he raised in the Committee on Legal Affairs and the Internal Market with very real interest.
But having examined the case, I have no choice but to agree with what Mr Patten just said. That is to say, in the infringement procedure, the Commission is not the Court of Justice, but an agent of Community law which tries to ensure that the law is applied, by demanding that the State comply with Community legislation. And in this case, I believe that the Commission has done that, although perhaps rather belatedly.
The result of an infringement procedure, once the State in question has complied with Community law, is the closure of the case, because – as Mr Patten has also said – there is a repeated judgment of the Court of Justice of the European Communities according to which there is no case for infringement when the State in question has complied with Community law.
I believe that Mr Perry has a laudable interest in the Community institutions functioning properly and, of course, it would be desirable for us all to do the same with all the directives that are not transposed by the Member States. What does not work here is a mechanism of fines and penalties imposed by the Commission. The Commission does not have those powers. Only the Court of Justice should have them and, specifically, I would refer Mr Perry to British law. Continental administrative law allows a State to be called to account for non-compliance with its obligations, including, for example, the failure to transpose a Community directive in time. But I have the impression that the procedure which is being tried here is not going to lead anywhere, because I do not see how the Commission, at any point, is going to be able to invoke non-compliance with a Community directive in the past on the part of the State in order to call them to account. From a legal point of view, that mechanism does not exist.
In other words, given that Mr Perry is probably completely right to be concerned about compliance with Community legislation and acknowledging that there has probably been harm done to individuals, the judicial procedure is not that of reiteration of the action by the Commission – which has fulfilled its obligations – but, if necessary, an internal British administrative procedure in the event that, in accordance with British law, individuals have been prejudiced by the failure to transpose a Community directive in time.
I therefore believe that the Commission, at this time, has fully complied with its obligations and we in the European Parliament cannot demand that it act in any other way.
Mr President, I should like to thank the Commissioner for his very careful reply, which he relates very much to this particular question, the issue of Lloyd's. I should like to think of this in terms of two very general principles: firstly, the implementation of legislation by Member States and action by the Commission to ensure that that happens; secondly, the entitlement to information between Parliament and the Commission during such enforcement measures. I should also like to apply some common sense to those two principles. Looking with common sense at how this particular matter proceeded, one cannot but feel that something is not quite right, that there is a period of 20 years when nothing seems to happen and no implementation takes place.
I am sorry, Commissioner, that your colleague, Commissioner Bolkestein is not here. I know that he shares our deep concern about implementation of legislation by Member States and making sure that it happens effectively so that the internal market, of which we are all so proud, works properly. However, if it takes a Member State over 20 years to implement a directive, and a Member State can carry on without doing that for such a long period of time, then common sense tells us that something is not right.
I am greatly concerned – as I am sure others are – about the message that this sends out to acceding states on the eve of enlargement concerning the way we conduct our business and the way we expect Member States to adhere to Community law. It is all very well to say that there is no past incompatibility. As a lawyer, that sounds to me like a very nice, lawyer's answer. What we are looking for here are common sense answers and an answer to the question as to why a Member State can be so long in default and why it is that we, as Parliament, cannot get a simple answer to a simple question about that.
Mr President, I wish to begin by dealing with the allegation contained in Mr Perry's report that directives have not been implemented. That seems to have been accepted in this House. However, that assertion and allegation have not been proven.
Mr Bolkestein has on many occasions – both to the committee and to this House – indicated that he could not look at past regimes: he could only rule if current law was compatible. Some of us heard that, but others failed to hear it.
If there is alleged past failure, then the place to seek redress is in the national courts. This has been played before the national courts on many occasions, and the judgments have gone against the plaintiffs. Indeed, at the moment before the English High Court there is a case of alleged breach of statutory duty against Her Majesty's Treasury and the Secretary-of-State for the Department of Trade and Industry. Yet Mr Perry calls for documents which the UK Government has sent to the Commission, whilst failing to recognise that those same documents may form part of its defence. Any defence has to present its case before the relevant court. Equally, I have learnt, from being a member of the Committee on Petitions, that one of the petitioners is about to bring a case before the Court of Justice.
Let me refer now to Regulation (EC) No 1049/2001. There is a degree of ignorance or naivety that appals me. Parliamentarians do not have to refer to Regulation (EC) No 1049/2001 in order to gain access to documents. There is an interinstitutional framework agreement for parliamentary access. But, if anyone were to read that Regulation, he would see that the infringement proceedings are a particular exception under Article 4.
Let me just refer to something Mr Perry said. All of us in public life must be consistent in the application of principle. Mr Perry said that he finds it shaming that the UK Government was so secretive that it undertook the withdrawal of documents. What does it have to hide? This morning I was in the STOA Panel discussing and voting on a study on inedibles in food product packaging. Mr Perry voted for the suppression of a public document. I fail to understand that. We must be consistent in the application of principle. The Commission has met its obligations. If Parliament wants to go down the cul-de-sac to the Court of Justice, let Parliament prove itself foolish.
The debate is closed.
The next item is the joint debate on the following motions for resolutions:
- B5-0080/2004 by Bob van den Bos, on behalf of the ELDR Group, on the elections in Iran;
- B5-0083/2004 by Gerard Collins, on behalf of the UEN Group, on the general elections in Iran;
- B5-0084/2004 by Pedro Marset Campos and Esko Olavi Seppänen, on behalf of the GUE/NGL Group, on the elections in Iran;
- B5-0088/2004 by Enrique Barón Crespo, Anna Karamanou, Jannis Sakellariou, Johannes (Hannes) Swoboda and Margrietus J. van den Berg, on behalf of the PSE Group, on the political situation in Iran prior to the parliamentary elections on 20 February 2004;
- B5-0094/2004 by Michael Gahler, Arie M. Oostlander, Bernd Posselt, Lennart Sacrédeus and Ilkka Suominen, on behalf of the PPE-DE Group, on the parliamentary elections in Iran;
- B5-0098/2004 by Alima Boumediene-Thiery, Daniel Marc Cohn-Bendit, Monica Frassoni, Per Gahrton, Marie Anne Isler Béguin, Nelly Maes, Matti Wuori and Eurig Wyn, on behalf of the Verts/ALE Group, on the elections in Iran;
- B5-0099/2004 by Bastiaan Belder, on behalf of the EDD Group, on the parliamentary elections in Iran.
Mr President, as the parliamentary rapporteur on Iran, I should like to emphasise the cross-party disquiet about political developments there in the run-up to the elections. Representatives of the two largest groups and of one of the other groups in this House recently paid separate visits to Iran. I can see that the groups are largely in agreement in their assessments of the current situation and in the political conclusions they have drawn. Sadly, we are compelled to note that the process of democratisation has received a severe setback, in that this forthcoming election will be less democratic than the previous one. The President and the majority of members of the Parliament in Tehran agree that this cannot be regarded as a free and fair election. We share their view.
The electorate, whose frustration is so deep that they are not even supporting the reformers, are likely to vote with their feet and stay at home on election day. This really benefits no one, not even the usual suspects in Iran, although they are delighted and are already canvassing European governments to do business with them and forget the reformers.
I have to ask the Commission whether, in view of this setback, it simply plans to turn its attention to other matters. On behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, let me say that we must now intensify our political contacts with the Iranian institutions but also with all the political forces and civil society in Iran. We must not only talk to those in the reformist camp; it is also particularly important that we seek dialogue – and it will be a difficult dialogue – with those who exercise power in the judiciary and in the Council of Guardians and make it clear to them that, if they continue to pursue their present policies, they will make poor use of their country’s potential, obstruct progress towards a Trade and Cooperation Agreement with the EU and, above all, thwart the hopes and expectations of the Iranian people. Also, any sustained attempt to govern against the people is doomed to failure, as events of recent decades in this world have shown. That is why I make this appeal to those who hold power in Iran: change; turn about, before it is too late. Perhaps you can indeed put the domestic dialogue back on track, so as to foster the growth of democracy in Iran.
– The ayatollahs on the Council of Guardians are doing everything they can to hold on to their religious, political and economic power. Their exclusive power to interpret the Koran is constantly being abused for political ends. They block everything that does not appeal to them or that could impinge on their own position of power. They have now vetoed more than a third of the laws adopted by the parliament. More than 2 500 reform-minded candidates have now been excluded from the elections, including around 80 sitting MPs. Whilst large sectors of society, young people in particular, want modernisation and freedom, the hard core in power is clinging to medieval ideas and repressive practices. The younger generation constitutes the vast majority of the population in Iran. In addition, even many former revolutionaries have become disillusioned by the clergy’s abuse of power. President Khatami himself calls the exclusion of candidates a threat to the nation and the system. The conflict between reformers and conservative clergymen is increasingly coming to a head. If nothing is done about it, it seems that it is only a matter of time before the situation boils over, with everything that entails. The human rights and democratic situation in Iran is still extremely worrying. Unless substantial improvements are made, the European Union will not be able to form a partnership. It is highly debatable whether it is actually still advisable to continue to negotiate. What is Commissioner Patten’s opinion on this? Does he still see prospects for partnership with Iran now that the situation is deteriorating so dramatically? Nor is the human rights dialogue with Iran of any great account, as I know from personal experience. It will not make things any better if the parliamentary elections turn out to be a farce. The European Union must not lend itself to a dialogue that is used as a pretext for not actually carrying out any reforms. Iran is a potentially rich country with an ancient civilisation, and has the potential to play an extremely important, constructive role in the region. It will not become a new civilisation, however, whilst the ayatollahs continue to abuse their unrestricted power, but will instead be doomed to remain an international pariah.
Mr President, Commissioner, today in Iran the conflict between conservatives and reformists threatens once again to throw an entire nation of this great Middle East into obscurantism and fundamentalism, into a pernicious and despairing arbitrariness. More than ever, therefore, and certainly more than in the past, our Community institutions must make their presence and influence felt among the conflicting forces in the Iranian Parliament, in President Khatami’s Participation Front and in Ayatollah Khamenei’s Guardian Council, in order to defend the universality of the values of the rule of law, democracy and human rights. These fundamentals should serve as a basis for negotiations and exchanges between the two factions, without which there is a risk of ending up with a State in which there is no rule of law, and to push that State or to push the cohesion of Iranian society and the geopolitics of this tormented region towards even worse scenarios.
The time has come to defuse the Council of Guardian’s attempts to disqualify reformist parliamentary candidates in the forthcoming general elections. In effect, the acknowledged absence of democratic rules and procedural transparency will end up discrediting the political rulers and encouraging their rejection. Those rulers have already succumbed to the suppression of freedoms, including freedom of expression, and they are the cause of the failure of economic and social development. To suppress all the democratic aspirations of the people of Iran, who are already worn down by years of war and revolution, would be to snuff out their last hopes and ideals, leaving the way open to despairing ideologies and extremisms.
The mobilisation of the European Union must be a matter of priority and it must be committed and pro-active, and must engage decision makers and all social categories or categories of activity. Any withdrawal, any ostracism on the part of foreign diplomats, would strengthen the retrograde and destabilising forces in a region of the Middle East which is as far from us in geographical terms as it is geo-politically sensitive in our view.
Any argument in favour of severing cultural links between Europe and the Middle East should also be rejected. The creation of a special parliamentary delegation to Iran proves this, the signing of the additional protocol on safety controls for nuclear materials confirms it, and the preliminary discussions between the European Union and Iran on human rights should convince us of it. These first signs must support and encourage the European Union’s approach to the Iranian authorities with a view to sending, right now, a party of observers to examine the electoral process and cooperating, right now, in judicial reforms and in the control of drug trafficking. At the present time, history is being made in Iran, and Brussels has learned enough from Munich in the past to be aware that it cannot refuse to make its voice heard now in Tehran.
Mr President, Europe and the United States of America have long been striving to achieve considerable influence over developments in Iran, Iraq and Afghanistan. That influence often produces results quite different from those that had been expected. Muslim fundamentalists in Afghanistan and Saddam Hussein’s regime in Iraq owed their survival not so long ago to support from the West against others. In Iran, too, attempts were made for a long time to keep allies in power when their position was contested. Fifty years ago, the Mossadeq government was ousted as it was considered that it was too left-wing and that it could conceivably have entered into cooperation with Iran’s neighbours to the north, which were still part of the Soviet Union. An authoritarian ruler, the Shah, returned to power, but he proceeded to make ever more enemies in his own country on account of his lust for power and his neglect of his people. Whilst left-wing nationalism and socialism had no opportunity to constitute an alternative, a medieval variant of Islam was given renewed opportunities to organise popular resistance. Twenty-five years ago, a popular uprising put an end to a regime that had always sought military and economic cooperation with the West.
The outside world has never trusted the new authorities. Following a few years of great enthusiasm, social policy and democratic experiments, this regime, too, incurred hatred within the country. The sizeable younger generation wants an end to the exclusion of politicians whose views differ from those of the conservative clergy, to restrictive rules for women, to the expulsion of students, and to the frequent hanging, stoning or amputation of body parts of those who do not fit into the world view of the authorities. Many people have fled the tyranny, often to Europe. Nevertheless, in recent years, Europe, motivated by economic interests, has been making overtures to this regime. The United States was hesitant, but seemed to be doing the same after Iran suffered the earthquake in Bam and showed readiness to have its nuclear projects inspected. In 2002, a part of the opposition standing up for the rights and freedoms that we take for granted in Europe was placed on a list of terrorist organisations. That increased the confidence of the real authorities in stopping earlier initiatives for democratisation and normalisation. Excluding the most critical candidates reversed the political composition of the parliament from the outset, turning the large majority into a small minority. My group hopes that Europe will learn from this and take the side of the Iranian people and their resistance organisations from now on.
Mr President, a clear signal from Tehran is always welcome, and yesterday President Khatami gave one personally. In a speech on the occasion of the 25th anniversary of Iran’s Islamic revolution, the Head of State levelled particularly sharp criticism at the exclusion of a whole host of reform-minded candidates from the parliamentary elections on 20 February. President Khatami said – and my colleague Mr van den Bos has also said this – that elections are a symbol of democracy. The President then warned that ‘if this [right] is restricted, it’s a threat to the nation and the system’. His message to the conservative forces in the Islamic republic is unmistakable. Their repressive actions are destabilising both State and society. Public bitterness is already great and will only increase. What is the lesson that the European Parliament should draw from these unfair elections for the Iranian parliament, the Majlis? If it turns out that the vast majority of the new Majlis consists of arch-conservative, even radical Islamists, we should not set any store by close relations. ‘A sheer waste of taxes,’ a German Iran specialist, who is also a voter, commented to me an hour ago. I think that this is spot on.
Mr President, Commissioner, ladies and gentlemen, when a delegation from our parliamentary group recently visited Iran, we were actually surprised at the degree of discussion that took place there as well as at the willingness to engage in dialogue which was shown by the many young women who constitute the majority of the student population in Iran. Yes, the majority of university and college students are women. It is probably this very situation that prompted the Council of Guardians to curb and nullify the potential effects of what we, from our perspective, see as an encouraging development.
If we talk today about the elections in Iran, it would be quite legitimate for anyone to say that Iran should take its own decision and to ask why we are interfering. I would say yes, Iran – that is to say the population of Iran – should decide for itself. That, however, is precisely what the Council of Guardians wants to prevent. It is not a matter of reformers or non-reformers. If the non-reformers are elected, we shall have to live with that. The point is that the Council of Guardians operates a selection process from the outset to determine who is allowed to stand for election, and it is this very selection process that prevents the Iranian people from deciding freely. Such elections cannot produce a truly legitimate freely elected Parliament because of the way in which candidates are preselected.
We in the European Union have no option but to press for the most important changes that are needed in Iran, whatever happens at the polls. I am thinking here of the death penalty. The present moratorium on stoning, a particularly barbaric form of execution, must be scrupulously observed and even enshrined in a legal instrument. I am thinking of the ratification of the Additional Protocol to the Non-Proliferation Treaty, which will probably be a matter for the new Parliament. Whoever is elected, we must press a clear case for ratification. I am also thinking of the situation in the Middle East, where we need Iranian support. Let there be no shortage of criticism – unsparing criticism – of these conditions in Iran. At the same time, the Commission will no doubt also have to work to ensure that all the main aspects of Iranian conduct in the Middle East are conducive to peace in the region. Be that as it may, the fact remains that we cannot but roundly condemn the approach adopted by the Council of Guardians.
Mr President, ladies and gentlemen, I also took part in the visit to Iran. I am thankful that Iran is seeking dialogue and cooperation. It has made us Europeans an offer, which came from the Supreme National Security Council, for the creation of a joint commission to engage in a bilateral Euro-Iranian dialogue centred on the fight against drugs. At the present time, Iran has about two million drug addicts, along with some eight million occasional drug users. These are very high numbers in a country with a population of 60 million. The bulk of drugs leaving the region currently goes to America, but we can expect Europe to be targeted soon for a massive wave of drug smuggling. This is why I am particularly grateful that the head of the Supreme National Security Council has made an offer to the European Union to work with him and his organisation to stop this flow of drugs from the war lords in Afghanistan.
The second offer, for another bilateral commission which would engage in a joint effort to combat terrorism, is one which, in my view, we should not refuse, likewise the offer made by the judiciary to cooperate with the Court of Human Rights here in Strasbourg in order to accelerate the training of Iranian judges in this field as well as simply to show them the advantages and disadvantages of the various systems. This should be put at the heart of our bilateral relations.
Similarly, the Trade and Cooperation Agreement, the promotion of cooperation between small and medium-sized enterprises in Iran and those in the European Union, is a means of strengthening democracy. I believe that the business contacts in this domain could point the way to more fruitful cooperation in the domain of dialogue and democracy.
Another point of particular importance to Europe, of course, is partnership in the domain of energy. Security of energy supplies is the issue of the future.
Mr President, Iran is celebrating the 25th anniversary of the Islamic revolution in a state of deep political crisis, with thousands of progressive candidates having been excluded from the imminent elections and with millions of Iranians who voted in favour of the reforms wondering where the country is heading. The extent of the exclusions also includes numerous important women who played a leading part in the legislative reforms and, as a result, the position of women is further deteriorating in Iran. These are women with whom we have cooperated constructively within the framework of the European Parliament's Committee on Women's Rights.
Elections are a symbol of democracy only when they are conducted properly, to quote President Khatami. Nonetheless, it would appear that above President Khatami and the democratically elected representatives of the people stands the all powerful Revolutionary Council, which is endeavouring to deprive the parliament which will come out of the elections on 20 February of any democratic voice or powers of reform. It is known that of all the bills voted for by parliament in 2000, over one-third were not ratified by the Council.
It is a fact that Iran, a country with a long history and an important geopolitical position, can play a strategic role in the stability of the area, especially in relation to Iraq and Afghanistan. However, I fear that efforts by the hard core to bend the will of the Iranian people may result not only in a parliament which has no democratic legitimacy, but also in the weakening of Iran's international position. Without doubt, Iran's basic problem is its power structure. No reform efforts and no progress with respect for human rights can be made while the Islamic Revolutionary Guards show disdain for the decisions taken under democratic procedures. The recent moratorium on stoning must be converted to legislation which will put an end to this horrific punishment.
And I should like to take this opportunity to add something else. I hope that Iran will include women in the teams which it sends to Athens to represent it at the 2004 Olympic Games.
Mr President, I am incredibly disappointed with the joint motion for a resolution. It should be crystal clear that President Khatami’s decision to call a general election in February has crushed any hope of his intending to implement reforms in Iran.
In Iran, the critical dialogue has clearly been interpreted in such a way as to convey the impression that we in the EU are now better placed to understand and accept their oppressive regime. When will the EU realise that this dialogue is a farce? Is there nothing being done by the hierocracy in Iran that can make us take seriously our own much trumpeted values of democracy and human rights and, let it be said, act in accordance with them? What, moreover, do we do on the day that Iran’s mullahs export their regime to Iraq?
The EU should now support those forces that really want to see a pluralist and democratic Iran. At the moment, it is the resistance movements, for example the Mujahedin, that, in order to please the Iranian Government, the United States and the EU have added to their list of terrorists, even though they have never attacked civilians. As a first step, the EU should ensure that members of the Mujahedin are not handed over to Iran and certain death, and it should, as quickly as possible, see to it that they are removed from the EU’s list of terrorists and support their demand for a referendum in Iran.
Mr President, anyone with an interest in democracy is seriously concerned about the recent political developments in Iran. There is the risk that the banning of reform-minded MPs from fighting the elections will result in a huge abstention rate, particularly among young people. This is the only way for them to express their disillusionment. They fear more than ever that they will become victims of the backward-oriented forces. The constant flagrant undermining of the reform-minded forces constitutes a threat to a new revolutionary movement. Furthermore, Iran is running the risk of further isolating itself at international level. This is particularly worrying with regard to the conflicts in the Middle East region. Given its location, Iran is making the Middle East more vulnerable than ever. In the short term, the European Union should bring all diplomatic channels to bear in an attempt to induce the regime in Iran to reconsider the exclusion of reform-minded MPs from the elections. This should be made a condition for giving the existing cooperation between the European Union and Iran new impetus in areas of mutual interest. Apart from that, the European Union should lose no time in developing new initiatives aimed at cutting off the drug route between Iran and Europe.
Mr President, Iran is a great country with a glorious past. I also believe it to be one of the most sophisticated Middle Eastern societies, with an inherent tendency towards progress and modernity. Perhaps its fundamentalist Islamic revolution will be seen, with the passage of time, as a blip in the curve of its traditionally long historic record of advancement.
It is precisely for this reason that at this critical juncture of the ongoing power struggle, the EU must maintain open supportive dialogue with both the government and the reformists, and in particular with the modernisers within the government. We have already seen the welcome suspension of the barbaric medieval punishment of female lapidation for adultery, and Iran has now agreed to sign the NPT Additional Protocol to put a stop to its covert nuclear weapons programme, now fully out in the open after the confessions of Abdul Qadeer Khan in Pakistan.
Ultimately, democracy too will prevail and the mullahs of the Council of Guardians will hopefully return to their intended spiritual and pastoral role.
Mr President, surely no one can be in any doubt that the illusion of democracy in Iran is dead and that only a complete overhaul of the political system will one day enable democracy in Iran to flourish again. At this juncture I should like to join with Mrs Sandbæk in calling for dialogue to take place with the opposition, and not with the religious hierarchy, with those who head the criminal regime that oppresses Iran. Most urgently, the Mujahedin currently in Iraq should be removed from the terrorist list and should not be extradited to Iran. It is through dialogue with those who genuinely want democracy, with secular forces, that we will be able to see the situation change towards democracy in this most important of countries, as all those here recognise.
Mr President, the Islamic Council of Guardians operates as an unelected organisation consisting of Islamic theologians whose task it is, in accordance with Islamic principles, to preserve the heritage of the revolution of 25 years ago. The issue is that of whether this Council of Guardians does not instead discredit religion in itself, the role of priests and theologians in society and what is, in this case, the entirely dominant religion, namely Shi’ite Islam. These are the consequences for the Islamic revolution in Iran of the activities of the Council of Guardians, of the legislation they have promoted and of other legislation they have prevented. We Europeans and members of the European Union must state that, if people have the right to vote, they should have the right to stand as candidates. It is completely unacceptable for theologians to be able to prohibit people from both voting and standing as candidates.
Mr President, Iran makes us face up to our own contradictions. It is undoubtedly, as Mr Tannock has said, a great country with a prestigious past. It is also a potentially rich country, which has oil, and it has shown its willingness to return to the international fold by abandoning its military nuclear programme and adopting a moratorium on the death penalty. Iran is strategically important because it has a border with Afghanistan and another with Iraq. In short, Iran is essential to us and yet, within a month, it has destroyed our hopes of seeing it make progress in terms of democracy.
On the eve of the country’s parliamentary elections, the conservatives’ coup d’état is succeeding. Only fifteen of the reformist parliamentary candidates who were disqualified have been reinstated by the Revolutionary Council. The provincial governors who had threatened to resign will not do so. President Khatami will not resign. The students will not protest and the EU Member States, sensing a change in the wind, will not declare themselves to be frankly hostile to neo-conservatives who, they think, will distance themselves from religious fundamentalism. The result is that complete hypocrisy reigns.
I ask you, Commissioner, are we too going to close our eyes, in the name of economic and geopolitical interests, to this serious attack on human rights which is shattering the hopes of so many Iranian men and women, and what will be our attitude as regards the cooperation agreement?
. Mr President, I am sure that most Members of Parliament would agree that it is crucial to try to develop a long-term and constructive relationship between the European Union and Iran. Why?
First, as Mr Tannock said, Iran is a great pre-Islamic civilisation; one in which we in the West have occasionally meddled in ways that were not always – to put it mildly – very well judged. Second, Iran is an enormously important regional player. One only has to look at its neighbourhood to see how important it is and to recognise that we cannot have a credible policy for the wider Middle East that does not embrace and include Iran. Thirdly – and I feel this very strongly – we see in Iran, in my judgment, the first stirrings of genuine Islamic democracy. Indeed, for the hard-line conservatives, that is the problem. I happen to think that demography is strongly on the side of democracy in Iran. However, the theologians, who are seeking to block progress, are not the first theologians we have seen – even in our own European experience – who have not been wholly in favour of democracy and the advancement of civil liberties. I will come back to that later.
Because of the significance of Iran, I have favoured – as the European Union has favoured – a constructive, tough-minded engagement with that country. That has taken a number of forms. We have tried to develop a political dialogue, which most recently has focused on our understandable concerns about whether Iran's nuclear ambitions for energy have turned into nuclear ambitions for military purposes.
We were concerned by the IAEA reports last summer and autumn. We are pleased at the progress that has been made following the visit of the three European Union foreign ministers to Tehran, but we will now be watching for Dr El Baradei's next report, for discussions in Vienna and for a clear commitment by Iran to meet the undertakings that it gave in Tehran when European foreign ministers visited. We also hope that we can develop a dialogue about terrorism, as well as weapons of mass destruction, and about the peace process in the Middle East.
We have established a dialogue on human rights, which is an extremely important aspect of our relationship with Iran. It is fair to say that we have seen progress in some areas, allowing thematic rapporteurs into Iran. Some of the – frankly barbaric – punishments that have been carried out appear to have been stopped for the time being. Someone said during the debate that we should talk to the judges and others: I have. I felt that, in talking to some, I had been transported back several centuries, in order to take part in the discussions. However, it is important that we have these discussions and have them on a frank basis. We say to those that we talk to in Iran that a human rights dialogue is not simply an alternative to doing something about human rights. So we want to see our dialogue leading to progress in that area.
We have also talked to the Iranian Government about trade and investment and economic issues. We have had a number of rounds of negotiations towards a trade and cooperation agreement – a fairly basic most-favoured nation agreement. We had not had any discussions for a while. That sort of agreement is important to Iran, not least because of the number of young people coming on to the job market every year and the requirement on the part of the Iranians to attract more foreign investment in order to create the jobs and the economic development which is needed to deal with that demographic pressure.
The Iranians know perfectly well that all those issues – political, nuclear, trade and human rights – are umbilically linked. We cannot simply ignore problems in one area and think that we can move forward rapidly in all the others.
I repeat that I am in favour of engagement, but engagement should not be regarded as a sort of cop-out for acting responsibly in these areas which matter so much to Parliament and to the Union and beyond.
It is in that context that I just want to say this about democracy: we have obviously been pleased that the democrats and the moderates have done so well in recent years. We are a little disappointed that, despite that, they have been unable to make more progress in government, partly because so much of what they wanted to do has been blocked by the conservative clerics, by the Guardian Council. That has led to some disillusionment on the part of the public, which led in turn to a low turnout in the elections and a less satisfactory result for the democrats than they might otherwise have achieved.
I am in no doubt that what we are seeing at the moment is an attempt by the conservative clerics to distort the electoral process. Why are they trying to do that? They are not trying to distort the electoral process because they think they are going to do well, but because they think that, unless they do so, the moderates, the reformers and the genuine democrats will do well. It is an attempt to thwart that democratic impulse in Iran that we are seeing at the moment.
I have to say – and I hope this does not sound too much like the leader of a Boy Scout troop – that you cannot halt the democratic process in Iran indefinitely. It is like trying to stop the tide coming in. So I hope the conservatives will realise that and that Iran is best served by allowing people greater participation in the government of their own country. If we see genuine democracy rather than the Potemkin variety of democracy, that will be one of the best ways of underpinning a relationship between Europe and Iran, which all of us should wish to see.
I repeat that if we are serious about a creative and constructive policy for the wider Middle East, it has to involve Iran. It is no good condemning Iran out of hand and regarding it as being led by Manichean forces of wickedness and darkness. We have to be constructive and encourage the genuine democrats, who many of us have met and we have been impressed by their bravery. I hope that in the course of the next months and years we will see Iran making the difficult transition to an Islamic democracy which can play a constructive leadership role in the affairs of its region.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place at the end of the debate.
The next item is the joint debate on the following motions for resolutions:
– B5-0095/2004 by Mr Thomas Mann, Mr Nassauer and Mr Posselt, on behalf of the PPE-DE Group, on political assassinations in Cambodia;
– B5-0082/2004 by Mr van den Berg, on behalf of the PSE Group, on Cambodia;
– B5-0079/2004 by Mr Watson and Mr van den Bos, on behalf of the ELDR Group, on political assassinations in Cambodia;
– B5-0097/2004 by Mrs Isler Béguin, Mrs McKenna and Mr Wuori, on behalf of the Verts/ALE Group, on Cambodia;
– B5-0085/2004 by Mr Herman Schmid and Mr Vinci, on behalf of the GUE/NGL Group, on Cambodia.
Mr President, over the past few weeks, three politicians from the Sam Rainsy party have been murdered. Chea Vichea, a founder member of the party and president of the free trade unions, was shot on 22 January. He is the latest victim in a long series of killings. The absence of retribution for political assassinations is tantamount to an invitation to commit further atrocities. The Group of the European People’s Party (Christian Democrats) and European Democrats utterly condemns these assassinations but also condemns the slowness of criminal investigations. Cambodia needs vigorous political leadership. Its leaders must enact reforms that put an end to the continual violations of human rights. I also refer in this context to the country’s record on child prostitution and forced labour. For some time now there has been an agreement between the Cambodian Government and the United Nations on the establishment of a war-crimes tribunal. All that stands in the way of its creation is the ratification of the agreement by the Cambodian Parliament, and that must be done without delay. We therefore call for a UN delegation to be sent to Cambodia. We must help, and we want to help, so that a sustainable process of normalisation can take place.
Mr President, ladies and gentlemen, Cambodia, I am sorry to say, is certainly not making progress. In the elections the Cambodian population showed greater political and democratic maturity than was demonstrated by the country’s leading political forces. And incidentally, Mr Mann, not only politicians from the Sam-Rainsy party are being shot dead in the streets; my research has revealed that three members of the governing Funcinpec party have met with the same fate. In other words, rather rough customs prevail, and the normal rules of etiquette for dealings between Government and Opposition are not observed, which means that anyone who has made himself unpopular for whatever reason is in grave danger.
It is, in fact, the case that impunity continues to act as an incentive to eliminate unpopular politicians, whatever their origins, because the assassins do not have to face the consequence of their actions. Public trust in politics has been seriously damaged. Even on the odd occasion when a person is charged, nobody normally believes that he is the real murderer. As well as having a huge impact on morale in the country, this situation also severely restricts the flow of international aid. The Asian Development Bank does not intend to resume its payments unless the new Parliament, which was, of course, elected some time ago, is convened soon and a new government is formed.
This is actually the crux of the problem, and influence must be exerted to change the situation. At the time of the peace process, the UN specified that a two-thirds majority was required for a party or coalition of parties to form a government. Parties are now unwilling to assemble the broad coalitions that would fulfil this requirement. In practice, it has become a barrier to normal political life in Cambodia. This is where influence must be exerted to create political conditions that are truly conducive to improvement. This is the spirit in which the planned delegation should conduct its talks.
Mr President, political murder is a heinous crime in darkness: it is even more chilling in daylight.
Mr Chea Vichea, trade unionist and member of the Cambodian opposition, was shot and killed on January 22, beside the road in Phnom Penh, in the middle of the day. So brazen was his killer, that passers-by mistook the bullets for firecrackers. Mr Vichea is the fifth member of the opposition Alliance of Democrats to have been murdered in 2004, and the latest victim of a year of violence. His funeral brought into the streets a crowd estimated at 30 000 strong. I know why, having met Mr Vichea last April and been deeply impressed by his commitment to democracy and good government and improving the lives of his fellow citizens.
Mr Vichea was a founding member of the Sam Rainsy Party. He was a committed advocate of the rights of Cambodia's 200 000 garment workers. His killing, along with that of activists from the Funcinpec party, adds to a temper of political intimidation in Cambodia that is worsened by the failure of the caretaker government to respond to these murders. Whether the Cambodian People's Party is responsible for these killings or not, its persistent failure to apprehend and punish the killers leaves it accountable for the rising tide of fear in Cambodian politics.
Hun Sen's government continues to rule Cambodia without full legal and constitutional authority. It is imperative that a negotiated settlement be reached to enable legitimate government, yet negotiations cannot take place in the shadow of political murder, which sours attempts to construct a viable coalition and threatens to provoke retaliatory violence.
The European Parliament must condemn not only this killing, but also the climate of intimidation and impunity that Cambodian authorities allow to persist. Our resolution calls for the suspension of all non-humanitarian aid to Cambodia and for the European Commission to refuse to deal with Hun Sen's government. The EU should not do business with a government that fails to safeguard the lives of democratic leaders.
In conclusion, we call on the Council to issue strong words of condemnation.
Mr President, Commissioner, in its misfortune, Cambodia is once again crying out for help, but the echo of the distress of its people and of its associative and democratic militants reaches us only from beyond the grave.
This is now the case with regard to Chea Vichea, the President of Cambodia’s Free Trade Union of Workers and a founding member of the Sam Rangsi party, for whom the main contribution of the European Union will be to salute his memory after his death. However, this trade union leader strove to defend the rights of more than 38 000 of those modern slaves of globalisation working in the textile industries of South-East Asia. The fact that the police or the Cambodian Government did not take action when threats were made against him is understandable, in the light of the collapse of the rule of law and of democracy in Cambodia. The fact that the integrity of such leaders of civil, trade-union or political society is not safeguarded by anything more than the dialogue between the European Union and that region of Asia which is going through severe political crisis is something that we should regard as a challenge. Is it really necessary to point out here that the assassination of Chea Vichea is merely the latest in a series of violent crimes against opposition figures and that 2003 was the most violent year since 1998? Is it necessary to add that none of these crimes has been the subject of any court judgment and that the perpetrators have consequently never been convicted. Against such a background, how can we celebrate the 25th anniversary of the fall of the despotic rule of the Khmer Rouge, when the martyred people of Cambodia are still experiencing such violence and terror?
The credibility of our European Union at international level and the emphasis it places on international law and democracy versus the use of force and makes it imperative that we should bring together the Cambodian political leaders and make them aware of the urgent need for political and economic reform and ensure that they face up to their responsibilities with regard to the fundamental rights of their citizens. The Cambodian Parliament must take up its duties again, and a serious agreement must be ratified, not a compromise which looks more like a masquerade between the UN and the Government, with a view to creating a special tribunal with responsibility for judging the crimes against humanity perpetrated by the Khmer Rouge. This is a project, incidentally, which has already been in preparation for five long years.
I would also like to point out, Mr President, that it is essential to put an end to the unacceptable, intolerable forced labour involving children, whether it is the children working on the Phnom Penh garbage dump, of whom we are all well aware, or those who are sold into prostitution, or those who are the victims of trafficking in human beings, thereby feeding one of the most vile of all networks. Although it is a matter of urgency, Mr President, that an ad hoc European delegation be sent to Cambodia as an initial measure, we must not forget that the fundamental duty of the European Union is to continue to provide permanent and voluntary assistance to Phnom Penh, side by side with all the people involved.
Mr President, in the killing fields of Cambodia the Khmer Rouge murdered millions of their own people, and now the country is struggling to find stability and equilibrium. It is balanced between the King and the political parties, there is a degree of balance between the parties – sometimes more, sometimes less – and the country is also trying to maintain a balance between various outside influences. A constant balancing act is, however, no recipe for long-term stability, which cannot be achieved unless the rule of law is firmly established. This is why paragraphs 4 and 6 of the resolution are of paramount importance. Straightforward prosecution, by due process, of the murderers and assassins who are threatening the very existence of democracy, and above all the long-overdue creation, together with the United Nations, of a special criminal court with a view to enabling Cambodian and international lawyers to work together in order to ensure that those who have committed crimes against humanity can finally be brought to justice and duly punished: in this way, after a bloody and turbulent past, the country can at long last find stability, underpinned by the rule of law, which will enable it to become an important partner of our European Union.
Mr President, first of all I should like to thank the Commission for holding firm. I believe that since the elections in Cambodia the European Union, via the Commission in particular, has shown itself capable of taking a stand.
Nevertheless, I believe that the situation is now extremely delicate and I agree with Mr Watson’s analysis. Although we do not know whether Mr Hun Sen and his party gave the orders for the enormous number of crimes which have been committed, we know that they have done nothing – neither they nor Mr Hun Sen’s Government – to arrest even one of the perpetrators of these crimes.
We also know that the Cambodia of today is no richer than the Cambodia of ten years ago, and that for ten years the European Union and the international community have poured millions and millions of euros into the country. Knowing all this, therefore, we should perhaps draw some conclusions from it. The person who has been unable to act as Head of Government in order to prevent crimes, to arrest the guilty parties and to bring even a minimum level of wealth to Cambodia is called Mr Hun Sen.
I believe that if the Commission were to ask the Council to create a mandate to go and discuss the matter with the Americans, the Australians and the Japanese, with a view to making the removal of Mr Hun Sen the condition for the resumption of loans from the Asiatic Bank, the International Monetary Fund and the World Bank, it would be possible to demonstrate, and to make the Vietnamese and the Chinese understand, as they already have done to a large extent, I think, that the problem of change in Cambodia can only be solved by the removal of Mr Hun Sen and the granting of a mandate to another member of his party, which did, after all, win the election, even if that election was not entirely democratic, indeed, far from it.
. Mr President, I will be very brief because any sentiments I express will largely echo the remarks that have been made with some passion and knowledge of the country by Members who have already spoken.
I was very interested to go back and re-read the report of the European Union's election observation mission to the Cambodian national elections in July last year. In passing, let me say once again what an exceptionally important role these election observations missions play in the development of democracy around the world. The report noted that, compared with previous elections, the atmosphere was less tense and there were fewer violent incidents – although such incidents did occur.
Concerns remained during the pre-election period over the number of alleged political killings. As Mr Watson said, we have seen the killing of a number of those associated with Prince Norodom's party and we saw most recently the appalling assassination of Chea Vichea. I wholly endorse what has been said about the importance of his political role as one of the founder members of the Sam Rainsy Party and the importance of his role as a noted and brave trade union leader. I strongly condemn that assassination. I wholly support Parliament's call for a thorough investigation and for the prosecution of the perpetrators in accordance with the due process of law.
I would also like to take this opportunity once again to call on all political parties in Cambodia to continue to pursue negotiations which could lead to the swift formation of a new government. We all want to see the formation of such a government as rapidly as possible. Parliament rightly continues to take an active interest in the affairs of Cambodia and I will ensure that this interest is reflected in what I say to Council and in the work of the Commission.
Thank you, Mr Patten.
The joint debate is closed.
The vote will take place at the end of the debate.
The next item is the joint debate on the following motions for resolutions:
– B5-0096/2004 by Mr Thomas Mann and Mr Zacharakis, on behalf of the PPE-DE Group, on the Greek seamen held in Karachi;
– B5-0081/2004 by Mr Katiforis and Mr van den Berg, on behalf of the PSE Group, on the Greek seamen in Karachi;
– B5-0078/2004 by Mr van den Bos, on behalf of the ELDR Group, on the and its crew;
– B5-0086/2004 by Mr Alavanos, Mr Bakopoulos and Mr Korakas, on behalf of the GUE/NGL Group, on the Greek seamen held in Karachi;
– B5-0087/2004 by Mrs Muscardini, on behalf of the UEN Group, on the Greek seamen held in Karachi.
Mr President, I should like to express my perplexity and, at the same time, my anger about the situation which we have before us concerning the four Greek and three Filipino seamen from the tanker the .
This tanker ran aground last summer outside the port of Karachi in Pakistan as the result of an error on the part of the Pakistani pilot, who was steering it into port. The sea levels were very low because the tide was out, the mistake was made on the part of the Pakistani authorities and we had a dramatic incident. Of course, tonnes of oil were spilt into the sea but, from that point on, the way the Pakistani authorities acted was incomprehensible.
The sole and only victims of this unfortunate incident were the Greek and Filipino seamen. The matter was not dealt with globally in order to see what were the responsibilities of the company, of the Pakistani pilot and so on. All the blame was laid at the feet of the Greek and Filipino seamen, who are receiving unacceptable treatment in prison and one of whom attempted the other day to commit suicide. Apart from that, we had something else: the head of the salvage team, a Greek seaman, also went to help and he too is being held by the Pakistani authorities as we speak.
This situation is, without any doubt, tragic. I personally have met the families of the seamen, who are honestly in a state of despair, and that is why Parliament must react and, I believe, it will react, because this is first and foremost a humanitarian issue.
Mr President, in addition to what Mr Hatzidakis said, there is a relatively recent report on the circumstances surrounding the accident involving the tanker by the relevant ministry in Pakistan, which does not contain any, even rudimentary evidence that could be used to substantiate charges against the seamen. Similarly, the ship's insurers submitted proposals for compensation a long time ago but have not received any official reply from the Pakistani authorities, and yet they have spent over USD 20 million on this accident, for transportation of the shipwreck and so on.
We know that the European Union Troika with Commissioner Patten is going to Islamabad next week, on the 18th of the month, and that they have managed to get this issue placed at the top of the agenda on relations between the European Union and Pakistan. We hope that there will be results from this discussion, which for a long time now has been plaguing our feelings and our thoughts, mainly of innocent people struggling to make a living at sea.
We note that interventions have been made on the part of the Greek Ministry of Foreign Affairs, by Georgos Papandreou as minister for foreign affairs and by the deputy minister, without any substantial response from their counterpart in Pakistan. This is a terrible situation.
In addition to what Mr Hatzidakis said about the Greek seaman who tried to commit suicide, there is the following tragicomic or sad fact: attempted suicide is a criminal offence there. So now this shadow of a man is on trial because he attempted to commit suicide. We hope that suicide will not also be a criminal offence when it is committed.
With such conduct, how do you suppose any qualified young man will turn to the seafaring profession? Who, ultimately, will protect the lives of seafarers and the marine environment in the future?
We are calling for humanity, logic and legality to prevail at long last in this affair and we are depending on the efforts of Commissioner Patten next week in Islamabad.
Mr President, I too should like to add a few things on behalf of the MEPs of the Communist Party of Greece and the whole Confederal Group of the European United Left who, with other groups, have signed and are supporting the joint motion calling for the immediate release of the members of the crew of the ,who have been held illegally in Karachi by the Pakistani authorities since July 2003.
This is a clear case of hostage taking for financial gain. It is telling that the engineer, Mr Pappas, who arrived in Karachi 20 days after the ship had run aground as head of the salvage operation, which was a success, is being held together with the crew. It is inconceivable that the entire crew should be held on the grounds of the ecological disaster caused when the ship ran aground at the entrance to the port of Karachi and for even the ship's cook to be held to account. Besides, the ship ran aground when it was under the responsibility of the port authorities of the local pilot. The situation is particularly worrying for the health of the detained seamen who, without having any responsibility, have been prohibited from returning home, a state of affairs which has even led to a suicide attempt. We must again emphasise that these unacceptable tactics, which are used by numerous governments and which benefit shipowners and insurance companies, that is, using seamen as scapegoats in order to resolve financial disputes and to apportion them responsibility, which they do not have, for whatever happens at sea, cannot continue.
We call on the European Commission and the Presidency and the Greek Government to intervene decisively and demand the immediate release of the seamen being held in Karachi. They must not be held hostage any longer.
Mr President, for eight months now, Greek and Filipino sailors have been held by the Pakistani authorities. Their tanker ran aground outside the port of Karachi, causing the greatest environmental disaster in the history of Pakistan. Thirty thousand tonnes of crude oil spilled into the sea, contaminating the coastline and destroying the livelihood of fishermen. In the view of the Pakistani Government, the disaster was caused by incompetence and negligence on the part of the crew. As Mr Hatzidakis and the previous speakers have pointed out, however, the tanker was incontestably under the command of a local pilot at the time of the accident. There can therefore be no clear-cut apportionment of guilt.
The Pakistani Ambassador has informed me that judicial proceedings will shortly be instituted against the sailors. Shortly? According to media reports, they have been under house arrest since October 2003 and are not allowed to leave Pakistan. Government sources have assured me that the sailors have unrestricted freedom of movement within the country. That will have to be verified.
International law actually covers unresolved compensation issues. In the domain of oil pollution there is an International Convention on Civil Liability for Oil Pollution Damage, to which 124 nations have now acceded. I hope that Pakistan will soon do likewise. On both humanitarian and legal grounds, the Group of the European People’s Party (Christian Democrats) and European Democrats appeals to the Pakistani Government to allow the crew members to return to their homes and families, subject to a pledge to return to Pakistan when the judicial proceedings take place. Such pledges are made on word of honour and must be redeemed.
. Mr President, let us be clear, this is a most regrettable business. It would be most unfortunate if the Pakistani authorities were to believe that they could resolve the case by detaining the crew. As the honourable Member said earlier, next week the EU Troika will be visiting Islamabad and I will once again appeal to the Pakistani authorities to release the crew on humanitarian grounds, in line with a guarantee that I understand has been given by the Greek Government to ensure that the crew would cooperate in any investigation that subsequently takes place. That seems to be a sensible way to proceed and I do not know what further the Pakistani authorities can expect from the Greek Government.
The Commission would recommend arbitration according to internationally established standards along the lines of the 1992 Convention on Civil Liability for Oil Pollution Damage. We encourage Pakistan to discuss the advantages of ratifying the convention with officials of the International Maritime Organisation. In the meantime, it would be constructive to settle compensation claims in line with the convention's regulations, as though Pakistan was already party to the convention. That is what the insurers have proposed.
I have already raised the issue with the Foreign Minister of Pakistan, Mr Kasuri, during his visit to Brussels on 5 November 2003. Heads of our European Union Missions in Islamabad have discussed the issue on several occasions with the Pakistani authorities, including Mr Kasuri. As referred to earlier, I and the Foreign Ministers of Ireland and the Netherlands have agreed that during our visit Pakistan on 18 February we would raise the issue again if the situation remained unchanged. It would obviously be admirable if things could be sorted out even before next week.
I repeat, this deplorable situation has gone on for far too long. The sooner it is resolved the better, and our sympathy goes out to the families of the crewmen and to the crewmen themselves, who have been detained in these circumstances for so long.
Thank you, Commissioner.
The joint debate is closed. We shall now proceed to the vote on the motions for resolutions.(1)
(1)
Mr President, I believe it is paragraph 5 of the resolution which states that observation of the elections did not take place because of the refusal of the Iranian authorities. That requires correction in so far as the request was also made by Parliament. It should therefore be worded in slightly more neutral terms, in that ‘the authorities’ should be replaced by ‘the Iranian side’. May I request that correction. It is merely a matter of factual clarification.
(2)
– Mr President, I only wish to move amendments to recitals D and F. In D and again in paragraph 7, it should be political figures rather than opposition members, since three of the five assassination victims belonged to a governing party. And then the date in recital F should be 7 January instead of 4 February. These are technical rather than substantive amendments.
Mr President, my Group has no problem with the second of those amendments, but we feel that the first weakens the text and therefore we object to it.
(3)
Mr President, this is also just a small technical amendment, but I do consider it important, because it is, after all, about people in custody. The text refers to Greek and Filipino sailors, but the title refers only to Greek sailors. I believe we agree that the Filipinos should be released too. For this reason, I move that the title be amended accordingly.
Parliament has no further business.(1)
I declare the session of the European Parliament adjourned.